UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2017 Date of reporting period:	November 1, 2016 — April 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Semiannual report 4 | 30 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed investments carry the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). The fund may have to invest the proceeds from prepaid investments, including mortgage-backed investments, in other investments with less attractive terms and yields. Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. You can lose money by investing in the fund. Message from the Trustees June 6, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through most of 2017’s first half. Global stock and bond markets have generally fared well, with many stock market indexes achieving new record highs with relatively low volatility. At the same time, however, investors worldwide are monitoring a number of macroeconomic and political risks that could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. We also believe it is a good idea to speak regularly with your financial advisor to help ensure that your portfolio is aligned with your goals. In the following pages, you will find an overview of your fund’s performance for the reporting period as well as an outlook for the coming months. We would also like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your fund’s Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. Since Putnam Income Fund’s launch in 1954, the bond market landscape has undergone a dramatic transformation, with a greater variety of fixed-income securities available for investment today than ever before. Amid this evolution, the fund’s goal has remained constant: pursuing high current income and prudent risk management. The fund’s management team has an average of more than 20 years of industry experience. In pursuit of the fund’s investment goal, the management team seeks to balance the sources of risk and return in the portfolio. They pursue this strategy by investing in sectors that are not reliant on declining interest rates to drive returns, including sectors that lie outside the benchmark index. 2 Income Fund The end of an era? For more than 25 years, declining interest rates have driven bond prices higher. But with interest rates at historically low levels, any strategy that relies on this trend continuing could be risky. Source: Federal Reserve data as of 4/30/17. Past performance is not indicative of future results. Allocations are shown as a percentage of the fund’s net assets as of 4/30/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. For more information on current fund holdings, please see pages 18–52. Income Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/17. See above and pages 10–12 for additional fund performance information. Index descriptions can be found on page 15. 4 Income Fund Mike is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Mike joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Mike, your fund is managed by Brett S. Kozlowski, CFA, and Emily E. Shanks. Mike, what was the fund’s investment environment like during the six - month reporting period ended April30, 2017? The environment was generally supportive for riskier assets, but rising interest rates, particularly early in the period, proved to be a headwind for U.S. Treasuries and other rate-sensitive categories. In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Treasury yields rose sharply during this time, with the yield on the 10-year note reaching 2.60% in mid-December, reflecting investor expectations for higher inflation and potentially expansionary fiscal policy under the new administration. In March, however, a failed effort to repeal the Affordable Care Act [ACA] triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. A second attempt at an ACA repeal-and-replace bill was approved by the U.S. House of Representatives in April, but faces an Income Fund 5 Credit qualities are shown as a percentage of the fund’s net assets as of 4/30/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Income Fund uncertain outcome when it is taken up by the U.S. Senate. After posting solid growth in the second half of 2016, the U.S. economy registered disappointing results in 2017’s first quarter, repeating a pattern that we’ve seen over the past two years. U.S. gross domestic product [GDP] grew at a 0.7% annual rate in January through March, the slowest pace of expansion in three years, according to the Commerce Department. Consumers sharply reduced spending on big-ticket items, such as automobiles. At the same time, there were signs of underlying strength in the data. For example, final sales to domestic purchasers — a key measure of the health of domestic demand — rose at a 2.2% annual rate. In our view, temporary factors likely suppressed consumer spending in the first quarter, and we believe GDP may pick up in the second quarter. The Federal Reserve increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. The Fed issued a fairly upbeat statement at its early May policy meeting, saying that it expected economic growth to rebound after a soft first quarter. The central bank signaled that it is likely to continue gradually raising short-term rates this year if its growth forecast appears to be on track. Within this environment, credit spreads continued to grind tighter, reflecting persistent investor demand for credit risk, as market volatility remained low and corporate earnings growth was positive overall. The fund comfortably outpaced its benchmark and the average return of its Lipper peer group for the semiannual reporting period. Which holdings and strategies fueled its relative performance? Our mortgage-credit strategies accounted for the bulk of the fund’s outperformance, led by holdings of mezzanine commercial mortgage-backed securities [CMBS]. Early in the period, our positions in CMBS that were issued before the 2008 financial crisis performed particularly well. However, gains from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund may have enough credit protection to withstand the changes that are occurring in retail. Elsewhere within mortgage credit, CMBS interest-only securities and non-agency residential mortgage-backed securities [RMBS] also aided the fund’s relative performance. Within non-agency RMBS, our investments in agency credit risk-transfer securities [CRTS] performed well, as a combination of relatively high yields and high-quality collateral continued to attract investors to this growing market. Furthermore, CRTS provided investors with a productive alternative to deploy their capital as other parts of the non-agency RMBS market continued to shrink. Our interest-rate and yield-curve positioning also notably contributed versus the benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — slightly shorter than that of the benchmark. This strategy was particularly helpful in November when intermediate- and long-term Treasury yields rose sharply in response to the U.S. presidential election outcome. Income Fund 7 How did corporate credit influence performance? During the period, an average overweight allocation to investment-grade corporate credit, and a modest out-of-benchmark position in high-yield bonds, also aided relative results. Positive sentiment toward both sectors was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and more-robust fiscal policy. Relatively stable global oil prices also provided a tailwind. Within investment-grade credit, overweight exposure to the financials sector provided the biggest boost. Banks and other financial institutions generally performed well amid higher interest rates and the potential for a more favorable regulatory environment under the new administration. What detracted versus the benchmark? There were no major relative detractors. Our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], had a net neutral impact on relative results. On the positive side, IO CMOs performed well amid consistent investor demand for the higher return potential offered by securities with greater risk. Additionally, after spiking early in the period, the yield on the 10-year Treasury stayed in a fairly narrow range for the remainder of the period, keeping mortgage refinancing activity subdued and prepayment speeds slow. Conversely, adverse results from a strategy that sought to exploit the yield differential between current mortgage rates and longer-term Treasuries detracted from relative performance and negated the benefit of our IO CMO positions. Elsewhere, not holding any emerging-market [EM] bonds slightly hampered relative performance. EM debt is included in the fund’s benchmark, but is not part of our regular investment strategy. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve and to hedge the risk associated with these positions. We also employed interest-rate swaps and options to hedge the portfolio’s interest-rate risk, to isolate the prepayment risks associated with our CMO holdings, and to help manage the downside risk of these positions. What is your outlook for the coming months? The Labor Department reported that U.S. businesses added 211,000 jobs in April, after adding just 79,000 jobs in March. The unemployment rate fell to 4.4% in April, its lowest level in a decade, reaching a level that many economists consider to be “full employment.” The declining unemployment rate suggests wage pressures could start to build as businesses compete for scarcer workers, though so far wage increases have been modest. It also means, in our view, that the Fed is likely to raise interest rates for the second time this year at its next policy meeting in June, and then likely again in September. Later this year, we also think the central bank is likely to communicate a plan for beginning the process of winding down its $4.5 trillion portfolio of U.S. Treasuries and mortgage-backed securities. The Fed’s objective is to gently curb stimulus now that the economy appears to be on more stable ground. Given this outlook, how do you plan to position the fund? In light of the significant spread tightening that has occurred in the corporate credit market, indicating less-attractive valuation, we thought it was prudent to reduce the fund’s risk there. As a result, we shifted from an overweight allocation in investment-grade bonds to a slight underweight, and plan to maintain that positioning for now. We also hedged the fund’s small position in high-yield bonds. 8 Income Fund We plan to continue seeking opportunities in mortgage credit and in prepayment-sensitive areas of the market that we believe offer relative value. With the reduction in corporate credit, allocations to these sectors represented an even greater percentage of the total portfolio at period-end than they did at the beginning of the period. As of period-end, the fund’s duration was modestly shorter than that of the benchmark. We plan to keep it that way for now, given our expectations for moderately higher interest rates in 2017, along with rising inflation. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (11/1/54) Before sales charge 7.49% 66.23% 5.21% 18.50% 3.45% 3.89% 1.28% 3.92% 1.78% After sales charge 7.42 59.58 4.78 13.76 2.61 –0.26 –0.09 –0.24 –2.30 Class B (3/1/93) Before CDSC 7.35 56.45 4.58 14.35 2.72 1.62 0.54 3.20 1.43 After CDSC 7.35 56.45 4.58 12.35 2.36 –1.20 –0.40 –1.80 –3.57 Class C (7/26/99) Before CDSC 6.69 54.46 4.44 14.36 2.72 1.79 0.59 3.18 1.41 After CDSC 6.69 54.46 4.44 14.36 2.72 1.79 0.59 2.18 0.41 Class M (12/14/94) Before sales charge 7.07 62.20 4.96 17.24 3.23 3.24 1.07 3.68 1.73 After sales charge 7.01 56.93 4.61 13.43 2.55 –0.11 –0.04 0.31 –1.58 Class R (1/21/03) Net asset value 7.23 62.02 4.94 17.10 3.21 3.15 1.04 3.59 1.54 Class R5 (7/2/12) Net asset value 7.59 70.53 5.48 20.17 3.74 4.89 1.60 4.23 1.93 Class R6 (7/2/12) Net asset value 7.60 71.26 5.53 20.68 3.83 5.18 1.70 4.37 1.92 Class Y (6/16/94) Net asset value 7.59 70.43 5.48 20.10 3.73 4.86 1.59 4.25 2.00 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not 10 Income Fund applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Comparative index returns For periods ended 4/30/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays U.S. Aggregate Bond — † 52.32% 4.30% 11.87% 2.27% 8.19% 2.66% 0.83% –0.67% Index Lipper Core Bond Funds category — † 47.74 3.94 12.18 2.32 7.14 2.32 1.44 –0.35 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 4/30/17, there were 510, 498, 435, 393, and 289 funds, respectively, in this Lipper category. † The fund’s benchmark, the Bloomberg Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/17 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.120 $0.096 $0.095 $0.114 $0.113 $0.132 $0.132 $0.127 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/16 $6.89 $7.18 $6.82 $6.84 $6.72 $6.95 $6.84 $6.97 $7.00 $6.99 4/30/17 6.89 7.18 6.82 6.84 6.72 6.95 6.83 6.97 7.00 7.00 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 3.48% 3.34% 2.82% 2.81% 3.39% 3.28% 3.34% 3.79% 3.77% 3.60% Current 30-day SEC yield 2 N/A 3.38 2.77 2.77 N/A 3.16 3.28 3.82 3.89 3.77 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Income Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (11/1/54) Before sales charge 7.49% 65.93% 5.19% 18.77% 3.50% 4.22% 1.39% 4.65% 0.17% After sales charge 7.42 59.30 4.77 14.02 2.66 0.05 0.02 0.46 –3.84 Class B (3/1/93) Before CDSC 7.35 56.19 4.56 14.45 2.74 1.93 0.64 3.77 –0.19 After CDSC 7.35 56.19 4.56 12.45 2.37 –0.90 –0.30 –1.23 –5.11 Class C (7/26/99) Before CDSC 6.68 53.72 4.39 14.29 2.71 1.82 0.60 3.75 –0.20 After CDSC 6.68 53.72 4.39 14.29 2.71 1.82 0.60 2.75 –1.18 Class M (12/14/94) Before sales charge 7.06 61.65 4.92 17.17 3.22 3.42 1.13 4.27 0.08 After sales charge 7.01 56.39 4.57 13.36 2.54 0.06 0.02 0.88 –3.17 Class R (1/21/03) Net asset value 7.22 61.48 4.91 17.20 3.22 3.48 1.15 4.32 0.07 Class R5 (7/2/12) Net asset value 7.59 70.21 5.46 20.43 3.79 5.07 1.66 4.95 0.34 Class R6 (7/2/12) Net asset value 7.60 70.94 5.51 20.95 3.88 5.37 1.76 5.09 0.48 Class Y (6/16/94) Net asset value 7.59 69.90 5.44 20.21 3.75 4.90 1.61 4.82 0.27 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/16 0.87% 1.62% 1.62% 1.12% 1.12% 0.57% 0.50% 0.62% Annualized expense ratio for the six-month period ended 4/30/17 0.88% 1.63% 1.63% 1.13% 1.13% 0.58% 0.51% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/16 to 4/30/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.40 $8.14 $8.14 $5.65 $5.65 $2.90 $2.55 $3.16 Ending value (after expenses) $1,017.80 $1,014.30 $1,014.10 $1,017.30 $1,015.40 $1,019.30 $1,019.20 $1,020.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/17, use the following calculation method. To find the value of your investment on 11/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000 *† $4.41 $8.15 $8.15 $5.66 $5.66 $2.91 $2.56 $3.16 Ending value (after expenses) $1,020.43 $1,016.71 $1,016.71 $1,019.19 $1,019.19 $1,021.92 $1,022.27 $1,021.67 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Income Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund or through dividend and/or capital gains reinvestment. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. 14 Income Fund A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. • Agency credit risk transfer security (CRTS) is backed by a reference pool of agency mortgages. Unlike regular agency pass-throughs, the principal invested in a CRTS is not backed by Fannie Mae or Freddie Mac. To compensate investors for this risk, CRTS offer a higher yield than conventional pass-through securities. Similar to CMBS, CRTS are structured into various tranches offering different levels of risk and yield based on the underlying reference pool. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Income Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2017, Putnam employees had approximately $494,000,000 and the Trustees had approximately $139,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Income Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Income Fund 17 The fund’s portfolio 4/30/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (99.2%)* amount Value U.S. Government Guaranteed Mortgage Obligations (7.7%) Government National Mortgage Association Pass-Through Certificates 5.00%, with due dates from 7/20/41 to 9/20/42 $3,650,315 $4,030,083 5.00%, TBA, 5/1/47 2,000,000 2,157,031 4.687%, 6/20/65 27,099 29,595 4.666%, 5/20/65 279,811 305,347 4.653%, 6/20/65 154,541 168,780 4.591%, 6/20/65 40,401 43,910 4.59%, 5/20/65 57,418 62,654 4.529%, 8/20/65 74,718 81,124 4.511%, 6/20/65 41,463 45,038 4.507%, 5/20/65 1,082,138 1,172,559 4.50%, with due dates from 5/20/45 to 4/20/46 4,071,820 4,461,367 4.474%, 5/20/65 79,493 85,964 4.415%, 6/20/65 27,004 29,207 4.00%, with due dates from 9/20/40 to 3/20/46 13,784,035 14,889,127 4.00%, TBA, 5/1/47 3,000,000 3,171,563 3.50%, with due dates from 9/15/42 to 2/20/47 16,917,503 17,688,361 3.50%, TBA, 5/1/47 32,000,000 33,250,000 3.00%, with due dates from 3/20/43 to 10/20/46 3,544,596 3,596,043 3.00%, TBA, 5/1/47 39,000,000 39,524,063 U.S. Government Agency Mortgage Obligations (91.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.00%, 3/1/41 669,355 737,284 4.50%, with due dates from 7/1/44 to 3/1/45 1,920,963 2,104,561 4.00%, with due dates from 12/1/44 to 9/1/45 13,286,417 14,138,441 3.50%, with due dates from 4/1/42 to 1/1/47 25,366,604 26,182,855 3.50%, TBA, 5/1/47 2,000,000 2,056,562 3.00%, 7/1/43 7,601 7,612 Federal National Mortgage Association Pass-Through Certificates 6.00%, with due dates from 2/1/36 to 5/1/41 5,087,951 5,797,902 6.00%, TBA, 5/1/47 2,000,000 2,264,688 5.50%, with due dates from 1/1/33 to 2/1/35 826,411 922,882 5.00%, with due dates from 3/1/40 to 1/1/44 2,594,030 2,849,608 4.50%, with due dates from 2/1/41 to 10/1/46 14,099,848 15,290,293 4.50%, TBA, 5/1/47 53,000,000 57,032,971 4.00%, with due dates from 5/1/43 to 6/1/46 17,088,331 18,160,012 4.00%, TBA, 5/1/47 39,000,000 41,077,967 3.50%, with due dates from 5/1/42 to 2/1/47 33,705,147 34,844,405 3.50%, 6/1/31 967,384 1,018,814 3.50%, TBA, 6/1/47 505,000,000 518,256,250 3.50%, TBA, 5/1/47 505,000,000 519,321,497 3.00%, with due dates from 9/1/42 to 10/1/46 13,408,518 13,444,503 3.00%, TBA, 5/1/47 146,000,000 145,874,528 2.50%, TBA, 5/1/47 76,000,000 73,185,629 Total U.S. government and agency mortgage obligations (cost $1,612,468,348) 18 Income Fund Principal U.S. TREASURY OBLIGATIONS (—%)* amount Value U.S. Treasury Notes 2.00%, 9/30/20 ∆ § $429,000 $435,164 Total U.S. treasury obligations (cost $428,864) Principal MORTGAGE-BACKED SECURITIES (49.3%)* amount Value Agency collateralized mortgage obligations (18.2%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 21.792%, 4/15/37 $840,260 $1,298,212 IFB Ser. 2976, Class LC, 20.774%, 5/15/35 108,949 160,132 IFB Ser. 2979, Class AS, 20.627%, 3/15/34 307 309 IFB Ser. 3249, Class PS, 18.993%, 12/15/36 252,027 354,222 IFB Ser. 3065, Class DC, 16.877%, 3/15/35 623,689 904,533 IFB Ser. 2990, Class LB, 14.404%, 6/15/34 484,963 582,574 Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class M3, 5.141%, 1/25/25 8,233,285 8,910,256 IFB Ser. 3852, Class NT, 5.006%, 5/15/41 1,705,996 1,729,105 Ser. 4132, Class IP, IO, 4.50%, 11/15/42 6,621,545 1,077,219 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 2,626,495 530,289 Ser. 4018, Class DI, IO, 4.50%, 7/15/41 3,020,044 432,339 Ser. 3707, Class PI, IO, 4.50%, 7/15/25 1,402,002 104,222 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 19,046,801 3,142,722 Ser. 4500, Class GI, IO, 4.00%, 8/15/45 15,216,195 2,882,100 Ser. 4121, Class MI, IO, 4.00%, 10/15/42 17,907,383 3,469,555 Ser. 4116, Class MI, IO, 4.00%, 10/1/42 6,970,814 1,365,394 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class M2, 3.591%, 12/25/27 3,142,415 3,224,306 Ser. 4165, Class AI, IO, 3.50%, 2/15/43 12,129,515 2,011,923 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 6,174,730 807,204 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M2, 3.191%, 10/25/28 1,100,000 1,125,462 Structured Agency Credit Risk Debt FRN Ser. 15-HQ1, Class M2, 3.191%, 3/25/25 1,101,674 1,114,978 Ser. 4182, Class GI, IO, 3.00%, 1/15/43 20,332,330 1,672,773 Ser. 4141, Class PI, IO, 3.00%, 12/15/42 7,297,277 857,357 Ser. 4158, Class TI, IO, 3.00%, 12/15/42 17,429,374 1,860,760 Ser. 4176, Class DI, IO, 3.00%, 12/15/42 20,083,758 2,164,828 Ser. 4171, Class NI, IO, 3.00%, 6/15/42 11,228,078 1,183,327 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 6,508,134 629,987 Ser. 4201, Class JI, IO, 3.00%, 12/15/41 18,745,092 1,719,495 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 8,163,997 796,362 Ser. 4004, IO, 3.00%, 3/15/26 11,043,988 646,747 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M1, 2.241%, 10/25/28 1,536,502 1,540,116 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M1, 2.191%, 11/25/28 1,948,433 1,954,393 Ser. 315, PO, zero%, 9/15/43 15,870,680 12,365,761 Ser. 3835, Class FO, PO, zero%, 4/15/41 5,969,426 5,149,472 Ser. 3369, Class BO, PO, zero%, 9/15/37 13,189 11,034 Ser. 3391, PO, zero%, 4/15/37 126,384 107,597 Ser. 3300, PO, zero%, 2/15/37 186,568 161,561 Ser. 3206, Class EO, PO, zero%, 8/15/36 9,344 8,237 Income Fund 19 Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal Home Loan Mortgage Corporation Ser. 3175, Class MO, PO, zero%, 6/15/36 $32,501 $27,324 Ser. 3210, PO, zero%, 5/15/36 28,454 25,805 Ser. 3326, Class WF, zero%, 10/15/35 12,144 9,125 FRB Ser. 3117, Class AF, zero%, 2/15/36 14,243 10,950 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 33.957%, 7/25/36 422,140 773,088 IFB Ser. 06-8, Class HP, 20.935%, 3/25/36 408,577 648,857 IFB Ser. 05-122, Class SE, 19.633%, 11/25/35 699,614 949,038 IFB Ser. 05-75, Class GS, 17.278%, 8/25/35 206,559 270,134 IFB Ser. 05-106, Class JC, 17.053%, 12/25/35 497,680 730,253 IFB Ser. 05-83, Class QP, 14.819%, 11/25/34 83,030 102,846 IFB Ser. 11-4, Class CS, 10.919%, 5/25/40 802,247 925,067 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M2, 5.891%, 11/25/24 4,680,000 5,339,464 Ser. 421, Class C6, IO, 4.00%, 5/25/45 10,035,586 2,002,089 Ser. 15-3, Class BI, IO, 4.00%, 3/25/44 10,780,175 1,417,593 Ser. 12-124, Class UI, IO, 4.00%, 11/25/42 15,153,786 2,876,189 Ser. 12-118, Class PI, IO, 4.00%, 6/25/42 14,810,402 2,601,609 Ser. 12-62, Class EI, IO, 4.00%, 4/25/41 9,865,647 1,343,345 Ser. 12-22, Class CI, IO, 4.00%, 3/25/41 9,071,102 1,270,059 Ser. 15-10, Class AI, IO, 3.50%, 8/25/43 17,992,993 2,608,604 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 6,150,843 871,308 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 15,815,972 2,810,891 Ser. 14-10, IO, 3.50%, 8/25/42 8,747,667 1,376,703 Ser. 12-128, Class QI, IO, 3.50%, 6/25/42 12,304,184 1,377,537 Ser. 12-101, Class PI, IO, 3.50%, 8/25/40 14,800,322 1,732,333 Ser. 14-20, Class IA, IO, 3.50%, 7/25/39 13,308,682 1,212,421 Ser. 13-55, Class IK, IO, 3.00%, 4/25/43 5,800,075 658,889 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 8,314,137 932,015 Ser. 12-144, Class KI, IO, 3.00%, 11/25/42 11,758,276 1,228,740 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 5,956,967 487,876 Ser. 13-55, Class PI, IO, 3.00%, 5/25/42 9,854,054 857,401 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 17,258,398 1,437,625 Ser. 13-67, Class IP, IO, 3.00%, 2/25/42 12,883,286 1,089,926 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 4,983,343 347,638 Ser. 13-23, Class LI, IO, 3.00%, 6/25/41 6,154,341 430,188 Ser. 14-59, Class AI, IO, 3.00%, 10/25/40 13,529,023 1,471,958 Ser. 14-28, Class AI, IO, 3.00%, 3/25/40 17,570,722 1,906,423 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M1, 2.991%, 10/25/28 3,612,578 3,677,987 Connecticut Avenue Securities FRB Ser. 14-C04, Class 1M1, 2.941%, 11/25/24 136,104 136,444 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M1, 2.191%, 7/25/24 38,176 38,271 Connecticut Avenue Securities FRB Ser. 14-C03, Class 2M1, 2.191%, 7/25/24 485,366 486,507 FRB Ser. 01-50, Class B1, IO, 0.404%, 10/25/41 438,353 5,205 FRB Ser. 05-W4, Class 1A, IO, 0.06%, 8/25/45 129,925 81 20 Income Fund Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association FRB Ser. 02-W6, Class 1A, IO, 0.054%, 6/25/42 $642,388 $151 Ser. 03-34, Class P1, PO, zero%, 4/25/43 156,495 129,670 Ser. 07-64, Class LO, PO, zero%, 7/25/37 39,233 36,133 Ser. 07-14, Class KO, PO, zero%, 3/25/37 157,450 131,690 Ser. 06-125, Class OX, PO, zero%, 1/25/37 14,091 11,866 Ser. 06-84, Class OT, PO, zero%, 9/25/36 13,838 11,656 Ser. 06-46, Class OC, PO, zero%, 6/25/36 12,841 10,719 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 15,573,189 3,048,919 IFB Ser. 13-129, Class SN, IO, 5.157%, 9/20/43 2,907,193 461,750 Ser. 14-76, IO, 5.00%, 5/20/44 7,942,797 1,632,620 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 3,685,180 780,392 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 307,470 21,220 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 1,724,394 105,827 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 2,508,831 528,937 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 22,073,448 4,674,472 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 10,368,538 2,178,637 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 6,463,400 1,085,140 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 14,204,402 2,445,903 Ser. 12-129, IO, 4.50%, 11/16/42 7,554,749 1,751,493 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 3,812,976 763,369 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 3,903,847 775,050 Ser. 11-116, Class IA, IO, 4.50%, 10/20/39 3,074,365 307,928 Ser. 13-34, Class PI, IO, 4.50%, 8/20/39 23,227,041 2,662,051 Ser. 14-71, Class BI, IO, 4.50%, 5/20/29 11,833,021 1,446,823 Ser. 15-149, Class KI, IO, 4.00%, 10/20/45 22,656,368 3,941,755 Ser. 15-94, IO, 4.00%, 7/20/45 852,617 195,739 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 5,466,930 940,768 Ser. 15-60, Class IP, IO, 4.00%, 4/20/45 20,042,721 3,579,830 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 20,144,259 4,371,465 Ser. 14-2, Class IL, IO, 4.00%, 1/16/44 7,045,713 1,259,703 Ser. 14-63, Class PI, IO, 4.00%, 7/20/43 10,959,957 1,611,114 Ser. 15-52, Class IE, IO, 4.00%, 1/16/43 13,926,434 2,241,636 Ser. 13-4, Class IC, IO, 4.00%, 9/20/42 16,212,540 3,722,837 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 7,873,831 1,401,276 Ser. 12-50, Class PI, IO, 4.00%, 12/20/41 17,783,510 2,772,449 Ser. 14-4, Class IK, IO, 4.00%, 7/20/39 5,942,842 603,432 Ser. 11-71, Class IK, IO, 4.00%, 4/16/39 10,462,701 1,190,164 Ser. 14-162, Class DI, IO, 4.00%, 11/20/38 14,584,633 1,159,048 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 13,405,590 1,382,275 Ser. 13-53, Class IA, IO, 4.00%, 12/20/26 10,841,622 1,208,997 Ser. 15-69, Class XI, IO, 3.50%, 5/20/45 18,626,925 2,643,142 Ser. 15-77, Class DI, IO, 3.50%, 5/20/45 11,576,144 1,723,804 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 17,781,271 2,400,472 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 11,597,490 2,011,515 Ser. 15-24, Class CI, IO, 3.50%, 2/20/45 8,434,918 1,717,147 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 12,446,243 1,982,077 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 5,300,760 741,258 Income Fund 21 Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 $4,417,233 $686,217 Ser. 12-145, IO, 3.50%, 12/20/42 7,474,782 1,194,600 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 5,375,704 836,997 Ser. 12-136, IO, 3.50%, 11/20/42 18,163,724 3,706,090 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 24,232,491 5,178,822 Ser. 14-46, Class JI, IO, 3.50%, 10/20/41 7,202,079 980,527 Ser. 14-141, Class GI, IO, 3.50%, 6/20/41 11,524,596 1,352,982 Ser. 15-36, Class GI, IO, 3.50%, 6/16/41 11,454,766 1,364,263 Ser. 13-18, Class GI, IO, 3.50%, 5/20/41 6,403,214 750,457 Ser. 14-102, Class IG, IO, 3.50%, 3/16/41 9,756,999 1,308,638 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 18,757,990 2,613,644 Ser. 12-48, Class KI, IO, 3.50%, 12/16/39 3,946,892 382,272 Ser. 15-26, Class AI, IO, 3.50%, 5/20/39 38,108,397 4,054,733 Ser. 15-87, Class AI, IO, 3.50%, 12/20/38 19,451,697 1,715,978 Ser. 15-24, Class IC, IO, 3.50%, 11/20/37 12,658,572 1,553,523 Ser. 14-145, Class PI, IO, 3.50%, 10/20/29 10,328,601 1,255,958 Ser. 14-100, Class JI, IO, 3.50%, 7/16/29 18,853,132 2,084,421 Ser. 13-8, Class BI, IO, 3.00%, 11/20/42 14,815,740 2,091,076 Ser. 13-53, Class PI, IO, 3.00%, 4/20/41 9,448,816 1,073,669 Ser. 14-141, Class CI, IO, 3.00%, 3/20/40 9,175,277 801,350 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 19,849,441 2,127,979 Ser. 14-46, Class KI, IO, 3.00%, 6/20/36 5,623,782 468,275 Ser. 14-30, Class KI, IO, 3.00%, 2/16/29 8,141,778 742,783 Ser. 14-5, Class LI, IO, 3.00%, 1/16/29 8,444,151 766,231 Ser. 13-164, Class CI, IO, 3.00%, 11/16/28 15,733,703 1,501,530 Ser. 16-H23, Class NI, IO, 2.584%, 10/20/66 44,769,106 6,146,798 Ser. 16-H24, Class JI, IO, 2.49%, 11/20/66 16,772,325 2,201,368 Ser. 15-H25, Class CI, IO, 2.32%, 10/20/65 27,778,577 3,000,086 Ser. 15-H26, Class DI, IO, 2.282%, 10/20/65 23,130,756 2,530,505 FRB Ser. 15-H16, Class XI, IO, 2.227%, 7/20/65 26,532,033 3,029,958 Ser. 17-H08, Class NI, IO, 2.176%, 3/20/67 16,253,762 2,082,107 Ser. 16-H02, Class HI, IO, 2.133%, 1/20/66 53,316,229 5,081,037 Ser. 16-H04, Class KI, IO, 2.119%, 2/20/66 34,920,712 2,990,086 Ser. 16-H11, Class HI, IO, 2.083%, 1/20/66 39,099,129 4,276,467 Ser. 15-H15, Class JI, IO, 1.944%, 6/20/65 20,536,561 2,146,071 Ser. 15-H12, Class AI, IO, 1.851%, 5/20/65 31,083,090 2,941,268 Ser. 15-H20, Class AI, IO, 1.829%, 8/20/65 29,833,843 2,872,999 Ser. 15-H10, Class CI, IO, 1.804%, 4/20/65 31,463,698 3,052,388 Ser. 15-H12, Class GI, IO, 1.791%, 5/20/65 40,540,407 3,741,880 Ser. 15-H12, Class EI, IO, 1.692%, 4/20/65 31,087,552 2,661,094 Ser. 15-H09, Class BI, IO, 1.691%, 3/20/65 35,943,216 2,968,910 Ser. 15-H01, Class CI, IO, 1.639%, 12/20/64 29,308,727 1,893,344 Ser. 15-H17, Class CI, IO, 1.618%, 6/20/65 30,647,763 1,982,910 Ser. 15-H25, Class AI, IO, 1.612%, 9/20/65 26,888,853 2,172,619 Ser. 15-H14, Class BI, IO, 1.584%, 5/20/65 2,527,640 155,197 Ser. 15-H28, Class DI, IO, 1.55%, 8/20/65 30,632,859 2,328,097 Ser. 14-H11, Class GI, IO, 1.48%, 6/20/64 56,263,702 4,321,052 Ser. 14-H07, Class BI, IO, 1.455%, 5/20/64 43,590,807 3,378,288 22 Income Fund Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 10-H19, Class GI, IO, 1.405%, 8/20/60 $35,067,664 $2,100,553 IFB Ser. 11-70, Class YI, IO, 0.15%, 12/20/40 15,248,618 81,066 Ser. 10-151, Class KO, PO, zero%, 6/16/37 303,281 253,158 Ser. 06-36, Class OD, PO, zero%, 7/16/36 21,100 17,781 Commercial mortgage-backed securities (22.3%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 6,025,343 6,014,006 FRB Ser. 07-1, Class XW, IO, 0.413%, 1/15/49 2,313,569 11,420 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.478%, 2/10/51 11,178,096 11,855 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.423%, 11/10/41 1,360,942 13,929 FRB Ser. 04-4, Class XC, IO, 0.019%, 7/10/42 469,186 94 FRB Ser. 05-1, Class XW, IO, zero%, 11/10/42 35,332,534 3,533 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 8,227,000 7,959,623 FRB Ser. 04-PR3I, Class X1, IO, 0.26%, 2/11/41 208,833 1,023 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.328%, 3/11/39 6,934,025 6,629,066 FRB Ser. 06-PW14, Class X1, IO, 0.534%, 12/11/38 1,660,086 18,610 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.662%, 7/15/29 743,623 17,081 CD Commercial Mortgage Trust 144A FRB Ser. 07-CD4, Class XW, IO, 0.53%, 12/11/49 1,892,733 568 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.945%, 12/15/47 1,108,000 1,106,615 FRB Ser. 11-C2, Class E, 5.945%, 12/15/47 3,258,000 3,274,093 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class C, 6.193%, 3/15/49 2,410,000 2,410,000 FRB Ser. 13-GC17, Class XA, IO, 1.60%, 11/10/46 67,006,434 3,187,295 FRB Ser. 14-GC19, Class XA, IO, 1.389%, 3/10/47 84,884,416 4,908,866 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC21, Class D, 4.996%, 5/10/47 2,744,000 2,319,778 FRB Ser. 13-GC11, Class E, 4.602%, 4/10/46 7,414,000 5,432,238 FRB Ser. 06-C5, Class XC, IO, 0.625%, 10/15/49 15,101,742 36,244 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.99%, 5/15/46 3,971,000 3,979,120 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.229%, 10/15/45 36,457,074 2,643,455 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 3,183,580 3,185,808 FRB Ser. 14-CR18, Class C, 4.894%, 7/15/47 1,878,000 1,948,801 Ser. 13-CR11, Class AM, 4.715%, 8/10/50 949,000 1,032,151 FRB Ser. 14-UBS6, Class C, 4.614%, 12/10/47 2,261,000 2,174,660 FRB Ser. 12-CR1, Class XA, IO, 2.062%, 5/15/45 21,295,559 1,647,761 FRB Ser. 14-LC15, Class XA, IO, 1.515%, 4/10/47 89,932,156 5,132,068 FRB Ser. 13-LC13, Class XA, IO, 1.508%, 8/10/46 80,630,104 3,654,156 Income Fund 23 Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Commercial mortgage-backed securities cont . COMM Mortgage Trust FRB Ser. 14-CR18, Class XA, IO, 1.40%, 7/15/47 $57,640,976 $3,174,865 FRB Ser. 14-CR17, Class XA, IO, 1.312%, 5/10/47 53,030,663 2,784,110 FRB Ser. 14-UBS6, Class XA, IO, 1.195%, 12/10/47 56,998,856 3,026,639 FRB Ser. 14-LC17, Class XA, IO, 1.126%, 10/10/47 27,675,124 1,154,053 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4.25%, 12/10/44 1,918,000 1,463,050 Ser. 13-LC13, Class E, 3.719%, 8/10/46 2,278,000 1,512,136 Ser. 14-CR18, Class E, 3.60%, 7/15/47 6,808,000 4,154,922 FRB Ser. 12-LC4, Class XA, IO, 2.388%, 12/10/44 44,911,662 3,530,057 FRB Ser. 06-C8, Class XS, IO, 0.821%, 12/10/46 8,069,721 416 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.507%, 2/15/41 9,861,000 8,989,288 FRB Ser. 07-C2, Class AX, IO, 0.11%, 1/15/49 14,592,946 88 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6.00%, 5/17/40 307,950 312,790 FRB Ser. 03-C3, Class AX, IO, 2.207%, 5/15/38 1,323,199 224 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.943%, 4/15/50 5,324,000 4,517,760 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636%, 12/18/49 51,348 51,348 DBUBS Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.727%, 7/10/44 1,216,234 1,276,509 FRB Ser. 11-LC3A, Class D, 5.51%, 8/10/44 3,281,000 3,386,320 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.11%, 7/10/45 3,512,799 21 GE Commercial Mortgage Corp. Trust 144A FRB Ser. 07-C1, Class XC, IO, 0.238%, 12/10/49 40,223,136 95,047 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.783%, 5/10/43 4,079,514 7,740 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.735%, 2/10/46 65,377,583 4,452,213 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557%, 2/10/46 1,766,000 1,679,819 FRB Ser. 13-GC10, Class E, 4.557%, 2/10/46 3,347,000 2,602,293 GS Mortgage Securities Trust FRB Ser. 14-GC18, Class C, 5.11%, 1/10/47 3,103,000 3,239,374 FRB Ser. 13-GC12, Class XA, IO, 1.691%, 6/10/46 38,391,467 2,460,893 FRB Ser. 14-GC18, Class XA, IO, 1.294%, 1/10/47 43,995,809 2,311,584 FRB Ser. 14-GC22, Class XA, IO, 1.194%, 6/10/47 68,305,350 3,564,788 FRB Ser. 14-GC24, Class XA, IO, 0.986%, 9/10/47 47,664,963 2,110,605 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.841%, 1/10/45 7,889,376 7,614,826 FRB Ser. 14-GC18, Class D, 5.11%, 1/10/47 943,000 805,639 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,692,000 1,570,176 FRB Ser. 13-GC12, Class D, 4.584%, 6/10/46 8,814,000 7,775,711 FRB Ser. 06-GG6, Class XC, IO, zero%, 4/10/38 482,569 5 JPMBB Commercial Mortgage Securities Trust FRB Ser. 13-C14, Class C, 4.709%, 8/15/46 1,751,000 1,792,235 FRB Ser. 14-C25, Class XA, IO, 1.14%, 11/15/47 34,069,536 1,754,581 24 Income Fund Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Commercial mortgage-backed securities cont . JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.709%, 8/15/46 $4,051,000 $3,320,200 FRB Ser. C14, Class D, 4.709%, 8/15/46 5,919,000 5,498,399 FRB Ser. 14-C25, Class D, 4.096%, 11/15/47 5,974,000 4,676,447 Ser. 14-C25, Class E, 3.332%, 11/15/47 4,818,000 2,901,881 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.37%, 2/12/51 2,441,000 2,500,805 FRB Ser. 06-LDP7, Class B, 6.138%, 4/17/45 3,516,000 597,720 Ser. 06-LDP8, Class D, 5.618%, 5/15/45 6,280,000 6,178,829 Ser. 06-LDP8, Class B, 5.52%, 5/15/45 934,876 946,394 Ser. 04-LN2, Class A2, 5.115%, 7/15/41 32,848 32,874 FRB Ser. 12-LC9, Class XA, IO, 1.859%, 12/15/47 52,285,270 3,414,751 FRB Ser. 13-LC11, Class XA, IO, 1.566%, 4/15/46 58,014,316 3,430,967 FRB Ser. 13-C10, Class XA, IO, 1.323%, 12/15/47 97,827,908 4,818,514 FRB Ser. 13-C16, Class XA, IO, 1.285%, 12/15/46 57,468,281 2,573,453 FRB Ser. 06-LDP8, Class X, IO, 0.536%, 5/15/45 3,406,857 118 FRB Ser. 07-LDPX, Class X, IO, 0.318%, 1/15/49 12,251,189 117,853 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.47%, 2/12/51 6,690,000 6,021,000 FRB Ser. 07-CB20, Class C, 6.47%, 2/12/51 1,556,000 1,369,280 FRB Ser. 10-C1, Class D, 6.401%, 6/15/43 3,646,000 3,433,693 FRB Ser. 11-C3, Class E, 5.801%, 2/15/46 2,103,000 2,063,884 FRB Ser. 11-C3, Class F, 5.801%, 2/15/46 4,436,000 4,244,808 FRB Ser. 12-C6, Class E, 5.313%, 5/15/45 3,590,000 3,371,728 FRB Ser. 12-C8, Class D, 4.807%, 10/15/45 2,751,000 2,673,697 FRB Ser. 12-C8, Class E, 4.807%, 10/15/45 3,219,000 2,989,749 FRB Ser. 12-LC9, Class D, 4.535%, 12/15/47 621,000 624,540 Ser. 13-C10, Class E, 3.50%, 12/15/47 2,068,000 1,520,600 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 2,038,000 1,398,272 FRB Ser. 05-CB12, Class X1, IO, 0.435%, 9/12/37 2,440,563 6,309 FRB Ser. 06-LDP6, Class X1, IO, 0.023%, 4/15/43 1,244,957 1 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 143,475 146,931 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 3,606,000 288,480 FRB Ser. 06-C6, Class B, 5.472%, 9/15/39 5,115,000 460,350 Ser. 06-C1, Class AJ, 5.276%, 2/15/41 3,091,217 3,092,762 FRB Ser. 07-C2, Class XW, IO, 0.474%, 2/15/40 603,638 58 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 05-C5, Class XCL, IO, 0.494%, 9/15/40 10,716,893 76,934 FRB Ser. 05-C7, Class XCL, IO, 0.478%, 11/15/40 4,896,005 32,419 FRB Ser. 07-C2, Class XCL, IO, 0.474%, 2/15/40 13,370,826 1,286 FRB Ser. 05-C2, Class XCL, IO, 0.195%, 4/15/40 1,872,872 131 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.369%, 4/20/48 3,057,000 2,574,514 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.502%, 2/12/51 854,000 867,835 Income Fund 25 Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Commercial mortgage-backed securities cont . Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.683%, 8/12/39 $1,010,197 $4,201 FRB Ser. 05-MCP1, Class XC, IO, 0.005%, 6/12/43 1,487,733 6 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 74,549 5,420 FRB Ser. 05-C3, Class X, IO, 7.156%, 5/15/44 66,869 729 FRB Ser. 06-C4, Class X, IO, 3.516%, 7/15/45 579,340 8,111 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C7, Class XA, IO, 1.628%, 2/15/46 60,059,680 3,585,563 FRB Ser. 13-C12, Class XA, IO, 1.069%, 10/15/46 119,389,284 3,863,115 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class E, 5.057%, 4/15/47 4,378,000 3,167,045 Ser. 14-C17, Class D, 4.854%, 8/15/47 4,368,000 3,723,308 FRB Ser. 13-C11, Class D, 4.515%, 8/15/46 5,438,000 4,594,022 FRB Ser. 13-C11, Class F, 4.515%, 8/15/46 6,212,000 4,376,354 FRB Ser. 13-C7, Class D, 4.398%, 2/15/46 1,206,000 1,113,713 FRB Ser. 13-C10, Class E, 4.219%, 7/15/46 5,447,000 4,485,060 Ser. 14-C17, Class E, 3.50%, 8/15/47 4,422,000 2,793,820 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842%, 7/12/44 3,642,000 3,635,256 Ser. 07-HQ11, Class D, 5.587%, 2/12/44 3,784,000 311,381 Ser. 07-HQ11, Class AJ, 5.508%, 2/12/44 2,615,643 2,606,488 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class C, 6.495%, 1/11/43 3,069,000 3,123,014 FRB Ser. 08-T29, Class D, 6.495%, 1/11/43 6,823,000 6,765,005 FRB Ser. 08-T29, Class F, 6.495%, 1/11/43 3,094,000 2,900,625 FRB Ser. 11-C3, Class E, 5.327%, 7/15/49 308,000 306,439 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 1,687,613 126,571 UBS Commercial Mortgage Trust 144A FRB Ser. 12-C1, Class XA, IO, 2.273%, 5/10/45 13,100,733 1,109,012 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5.00%, 5/10/63 2,565,000 1,741,379 FRB Ser. 12-C4, Class XA, IO, 1.893%, 12/10/45 65,844,819 4,575,168 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.309%, 6/15/45 3,091,000 2,271,885 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 712,531 715,637 FRB Ser. 06-C29, IO, 0.496%, 11/15/48 20,771,125 831 FRB Ser. 07-C34, IO, 0.463%, 5/15/46 8,956,147 13,434 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.471%, 10/15/44 4,945,000 4,662,789 FRB Ser. 06-C26, Class XC, IO, 0.067%, 6/15/45 3,841,527 768 FRB Ser. 05-C18, Class XC, IO, zero%, 4/15/42 289,031 29 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.554%, 8/15/50 51,487,653 3,073,298 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 1,806,000 1,453,469 Ser. 14-LC18, Class D, 3.957%, 12/15/47 8,305,590 6,723,642 26 Income Fund Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Commercial mortgage-backed securities cont . WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56%, 3/15/48 $2,875,000 $2,952,079 FRB Ser. 14-C22, Class XA, IO, 1.075%, 9/15/57 37,433,063 1,773,204 FRB Ser. 13-C14, Class XA, IO, 0.951%, 6/15/46 83,683,925 3,023,500 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.788%, 2/15/44 4,822,438 4,992,670 Ser. 11-C4, Class E, 5.265%, 6/15/44 1,764,768 1,679,177 FRB Ser. 14-C19, Class E, 5.135%, 3/15/47 2,794,000 2,008,607 Ser. 11-C4, Class F, 5.00%, 6/15/44 6,151,000 4,991,537 Ser. 11-C3, Class E, 5.00%, 3/15/44 1,601,000 1,381,823 FRB Ser. 12-C7, Class D, 4.988%, 6/15/45 2,086,000 1,939,542 FRB Ser. 13-UBS1, Class E, 4.78%, 3/15/46 2,810,000 2,061,135 FRB Ser. 12-C10, Class E, 4.601%, 12/15/45 3,645,000 2,808,928 FRB Ser. 13-C11, Class D, 4.347%, 3/15/45 2,967,000 2,666,128 Ser. 14-C19, Class D, 4.234%, 3/15/47 1,236,000 1,053,240 Ser. 14-C20, Class D, 3.986%, 5/15/47 6,328,000 4,895,467 Ser. 13-C12, Class E, 3.50%, 3/15/48 3,607,000 2,623,010 Ser. 13-C14, Class E, 3.25%, 6/15/46 3,222,000 2,142,952 FRB Ser. 12-C9, Class XA, IO, 2.241%, 11/15/45 72,530,449 5,515,215 FRB Ser. 11-C5, Class XA, IO, 1.929%, 11/15/44 34,602,819 2,178,940 FRB Ser. 12-C10, Class XA, IO, 1.821%, 12/15/45 46,899,763 3,150,726 FRB Ser. 13-C12, Class XA, IO, 1.515%, 3/15/48 20,654,875 1,087,634 FRB Ser. 13-C11, Class XA, IO, 1.493%, 3/15/45 29,747,766 1,421,134 Residential mortgage-backed securities (non-agency) (8.8%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A2, 1.708%, 1/26/46 8,733,000 8,010,781 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 16-HQA1, Class M3, 7.341%, 9/25/28 8,783,870 10,559,154 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 6.141%, 11/25/28 1,599,000 1,815,321 FRB Ser. 16-DNA3, Class M3, 5.991%, 12/25/28 4,290,000 4,842,314 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class M3, 5.641%, 10/25/28 11,460,000 12,679,461 Structured Agency Credit Risk Debt FRN Ser. 14-DN2, Class M3, 4.591%, 4/25/24 2,690,000 2,943,691 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C01, Class 2M2, 7.941%, 8/25/28 11,800,000 14,139,136 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.991%, 9/25/28 14,518,000 16,885,886 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.891%, 10/25/28 14,657,880 16,998,502 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.291%, 10/25/28 16,603,000 18,991,275 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.241%, 4/25/29 800,000 864,640 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2M2, 4.641%, 9/25/29 4,423,000 4,557,867 Income Fund 27 Principal MORTGAGE-BACKED SECURITIES (49.3%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . FIRSTPLUS Home Loan Owner Trust Ser. 97-3, Class B1, 7.79%, 11/10/23 (In default) † $134,710 $13 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598%, 8/26/47 4,746,000 3,867,990 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR1, Class A2B, 1.791%, 1/25/45 1,621,384 1,450,875 FRB Ser. 05-AR11, Class A1C3, 1.501%, 8/25/45 2,959,749 2,774,507 FRB Ser. 05-AR19, Class A1C3, 1.491%, 12/25/45 3,916,076 3,719,489 FRB Ser. 05-AR13, Class A1C4, 1.421%, 10/25/45 12,575,579 11,279,508 FRB Ser. 05-AR17, Class A1B2, 1.401%, 12/25/45 4,345,749 4,041,981 FRB Ser. 05-AR2, Class 2A1B, 1.361%, 1/25/45 1,560,495 1,450,637 FRB Ser. 05-AR17, Class A1B3, 1.341%, 12/25/45 1,292,999 1,188,237 Total mortgage-backed securities (cost $838,706,018) Principal CORPORATE BONDS AND NOTES (27.4%)* amount Value Basic materials (1.4%) Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) $626,000 $701,641 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 1,131,000 1,215,825 Cytec Industries, Inc. sr. unsec. unsub. notes 3.50%, 4/1/23 266,000 268,477 Eastman Chemical Co. sr. unsec. notes 3.80%, 3/15/25 1,195,000 1,230,877 Georgia-Pacific, LLC sr. unsec. unsub. notes 7.75%, 11/15/29 352,000 490,328 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. notes 6.00%, 11/15/41 (Canada) 442,000 490,156 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.625%, 4/29/24 3,213,000 3,359,140 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4.00%, 4/16/25 2,142,000 2,146,241 International Paper Co. sr. unsec. notes 8.70%, 6/15/38 382,000 551,150 Southern Copper Corp. sr. unsec. unsub. notes 5.375%, 4/16/20 (Peru) 200,000 216,750 Westlake Chemical Corp. company guaranty sr. unsec. unsub. notes 3.60%, 8/15/26 4,117,000 4,075,418 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 8.20%, 1/15/30 4,481,000 6,179,232 WestRock MWV, LLC company guaranty sr. unsec. unsub. notes 7.95%, 2/15/31 478,000 652,930 WestRock RKT Co. company guaranty sr. unsec. unsub. notes 4.45%, 3/1/19 295,000 306,991 Weyerhaeuser Co. sr. unsec. unsub. notes 7.375%, 3/15/32 R 1,039,000 1,395,394 Capital goods (0.9%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4.50%, 1/15/23 450,000 464,625 Johnson Controls International PLC sr. unsec. unsub. bonds 4.50%, 2/15/47 1,980,000 2,025,219 L3 Technologies, Inc. company guaranty sr. unsec. bonds 3.85%, 12/15/26 341,000 350,100 28 Income Fund Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Capital goods cont . Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) $1,045,000 $1,366,400 Northrop Grumman Systems Corp. company guaranty sr. unsec. unsub. notes 7.875%, 3/1/26 1,016,000 1,348,805 Rockwell Collins, Inc. sr. unsec. bonds 4.35%, 4/15/47 6,574,000 6,658,811 United Technologies Corp. sr. unsec. unsub. notes 5.70%, 4/15/40 75,000 92,211 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 1,770,000 1,858,500 Communication services (2.2%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6.125%, 3/30/40 (Mexico) 880,000 1,046,094 American Tower Corp. sr. unsec. notes 4.00%, 6/1/25 R 5,677,000 5,834,128 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849%, 4/15/23 1,061,000 1,102,599 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. bonds 6.484%, 10/23/45 3,864,000 4,537,777 Charter Communications Operating, LLC/Charter Communications Operating Capital Corp. company guaranty sr. sub. notes 4.908%, 7/23/25 1,360,000 1,457,575 Charter Communications Operating, LLC/Charter Communications Operating Capital 144A company guaranty sr. bonds 5.375%, 5/1/47 3,036,000 3,106,302 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455%, 11/15/22 2,734,000 3,683,669 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/35 525,000 672,206 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.45%, 3/15/37 994,000 1,279,905 Crown Castle International Corp. sr. unsec. notes 5.25%, 1/15/23 R 709,000 784,534 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 1,003,000 1,089,627 Crown Castle International Corp. sr. unsec. notes 4.75%, 5/15/47 R 1,450,000 1,445,018 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883%, 8/15/20 1,436,000 1,531,276 NBCUniversal Media, LLC company guaranty sr. unsec. unsub. notes 6.40%, 4/30/40 634,000 815,968 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 3/15/43 (Canada) 319,000 323,767 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/Sprint Spectrum Co. III, LLC 144A company guaranty sr. notes 3.36%, 9/20/21 2,306,000 2,326,178 Verizon Communications, Inc. sr. unsec. unsub. notes 5.90%, 2/15/54 (units) 40,015 1,065,199 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522%, 9/15/48 753,000 692,666 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) 2,615,000 2,666,516 Income Fund 29 Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Conglomerates (0.5%) General Electric Co. jr. unsec. sub. FRB Ser. D, 5.00%, perpetual maturity $7,575,000 $8,046,923 Consumer cyclicals (4.4%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85%, 3/1/39 799,000 1,110,888 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.75%, 1/20/24 652,000 799,866 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7.75%, 12/1/45 3,517,000 4,954,637 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 3,261,000 3,502,996 CBS Corp. company guaranty sr. unsec. debs. 7.875%, 7/30/30 947,000 1,299,120 CBS Corp. company guaranty sr. unsec. unsub. bonds 2.90%, 1/15/27 2,682,000 2,529,048 CBS Corp. company guaranty sr. unsec. unsub. notes 4.60%, 1/15/45 1,455,000 1,451,896 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 2/15/26 1,291,000 1,387,527 Ford Motor Co. sr. unsec. unsub. notes 9.98%, 2/15/47 2,842,000 4,373,196 Ford Motor Co. sr. unsec. unsub. notes 7.45%, 7/16/31 2,590,000 3,267,042 Ford Motor Co. sr. unsec. unsub. notes 7.40%, 11/1/46 350,000 444,530 General Motors Co. sr. unsec. notes 6.25%, 10/2/43 1,395,000 1,524,007 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 2,197,000 2,183,893 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.30%, 7/13/25 786,000 800,156 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/15/25 1,230,000 1,238,466 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 4,487,000 4,533,090 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) 510,000 572,243 Grupo Televisa SAB sr. unsec. unsub. notes 5.00%, 5/13/45 (Mexico) 2,120,000 1,997,253 Hilton Domestic Operating Co., Inc. 144A sr. unsec. sub. notes 4.25%, 9/1/24 915,000 921,863 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 4,395,000 4,504,875 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15%, 2/1/23 506,000 649,523 Host Hotels & Resorts LP sr. unsec. unsub. notes 6.00%, 10/1/21 R 199,000 222,707 Host Hotels & Resorts LP sr. unsec. unsub. notes 5.25%, 3/15/22 R 1,593,000 1,732,822 Hyatt Hotels Corp. sr. unsec. unsub. notes 3.375%, 7/15/23 495,000 503,315 IHS Markit Ltd. 144A company guaranty notes 4.75%, 2/15/25 (United Kingdom) 825,000 862,125 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 820,000 866,125 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 1,271,000 1,343,574 NVR, Inc. sr. unsec. notes 3.95%, 9/15/22 555,000 581,648 30 Income Fund Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Consumer cyclicals cont . O’Reilly Automotive, Inc. company guaranty sr. unsec. notes 3.85%, 6/15/23 $480,000 $501,682 O’Reilly Automotive, Inc. company guaranty sr. unsec. sub. notes 3.55%, 3/15/26 1,931,000 1,940,107 Omnicom Group, Inc. company guaranty sr. unsec. unsub. notes 3.60%, 4/15/26 1,901,000 1,915,590 Owens Corning company guaranty sr. unsec. sub. notes 9.00%, 6/15/19 2,875,000 3,236,362 Priceline Group, Inc. (The) sr. unsec. notes 3.65%, 3/15/25 2,317,000 2,362,974 QVC, Inc. company guaranty sr. notes 4.85%, 4/1/24 829,000 844,891 QVC, Inc. company guaranty sr. sub. notes 4.45%, 2/15/25 708,000 696,436 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 4.40%, 2/15/26 2,565,000 2,746,576 Standard Industries, Inc. 144A sr. unsec. notes 5.00%, 2/15/27 2,630,000 2,656,300 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 3.80%, 2/15/27 454,000 452,005 Time Warner, Inc. company guaranty sr. unsec. unsub. bonds 2.95%, 7/15/26 577,000 541,350 Vulcan Materials Co. sr. unsec. unsub. notes 4.50%, 4/1/25 683,000 723,426 Walt Disney Co. (The) sr. unsec. unsub. notes 4.375%, 8/16/41 390,000 413,128 Wyndham Worldwide Corp. sr. unsec. unsub. bonds 4.50%, 4/1/27 1,990,000 2,030,242 Consumer staples (2.7%) Altria Group, Inc. company guaranty sr. unsec. unsub. notes 4.00%, 1/31/24 520,000 551,394 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 4.90%, 2/1/46 2,293,000 2,504,995 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65%, 2/1/26 651,000 663,389 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. bonds 4.95%, 1/15/42 430,000 465,734 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.20%, 1/15/39 4,198,000 6,424,565 Bacardi, Ltd. 144A unsec. notes 4.50%, 1/15/21 (Bermuda) 1,072,000 1,131,701 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.875%, 11/15/19 274,000 285,874 Constellation Brands, Inc. company guaranty sr. unsec. unsub. bonds 3.70%, 12/6/26 675,000 683,239 CVS Health Corp. sr. unsec. notes 4.75%, 12/1/22 1,900,000 2,079,392 CVS Health Corp. sr. unsec. unsub. notes 5.125%, 7/20/45 3,281,000 3,666,727 CVS Pass-Through Trust sr. notes 6.036%, 12/10/28 53,399 60,640 CVS Pass-Through Trust 144A sr. mtge. notes 7.507%, 1/10/32 1,516,974 1,892,063 Diageo Investment Corp. company guaranty sr. unsec. notes 8.00%, 9/15/22 506,000 632,783 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4.50%, 2/15/45 1,961,000 1,870,463 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7.00%, 10/15/37 1,161,000 1,459,269 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.625%, 3/15/42 1,882,000 2,070,371 Income Fund 31 Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Consumer staples cont . ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85%, 11/15/24 $720,000 $738,267 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. notes 3.875%, 6/27/24 (Mexico) 715,000 724,907 Grupo Bimbo SAB de CV 144A company guaranty sr. unsec. unsub. notes 4.875%, 6/27/44 (Mexico) 400,000 384,165 Kraft Heinz Co. (The) company guaranty sr. unsec. bonds 4.375%, 6/1/46 1,117,000 1,062,755 Kraft Heinz Co. (The) company guaranty sr. unsec. notes Ser. 144A, 6.875%, 1/26/39 1,361,000 1,705,197 Kraft Heinz Co. (The) company guaranty sr. unsec. unsub. notes 6.50%, 2/9/40 2,929,000 3,562,361 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 2,799,000 2,886,469 Newell Brands, Inc. sr. unsec. unsub. notes 4.20%, 4/1/26 3,634,000 3,819,567 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4.875%, 8/15/34 346,000 360,036 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15%, 8/15/44 490,000 523,438 Walgreens Boots Alliance, Inc. sr. unsec. bonds 3.45%, 6/1/26 2,659,000 2,615,446 Energy (3.0%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 2,047,000 2,284,696 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 5,429,000 6,107,625 Cenovus Energy, Inc. 144A sr. unsec. notes 4.25%, 4/15/27 (Canada) 2,650,000 2,628,538 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 1,880,000 1,903,500 DCP Midstream Operating LP company guaranty sr. unsec. notes 3.875%, 3/15/23 749,000 730,275 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.70%, 4/1/19 1,781,000 1,776,548 Devon Energy Corp. sr. unsec. unsub. notes 3.25%, 5/15/22 944,000 947,398 EQT Midstream Partners LP company guaranty sr. unsec. sub. notes 4.00%, 8/1/24 1,447,000 1,469,585 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7.875%, 9/15/31 664,000 864,935 Marathon Petroleum Corp. sr. unsec. unsub. notes 6.50%, 3/1/41 394,000 445,236 MPLX LP sr. unsec. unsub. notes 4.125%, 3/1/27 2,385,000 2,415,821 Nabors Industries, Inc. company guaranty sr. unsec. unsub. notes 4.625%, 9/15/21 1,545,000 1,560,450 Noble Holding International, Ltd. company guaranty sr. unsec. unsub. notes 6.05%, 3/1/41 1,095,000 774,713 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 1,853,000 1,797,410 Pride International, LLC company guaranty sr. unsec. unsub. notes 7.875%, 8/15/40 2,160,000 1,976,400 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 2,332,000 2,568,211 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 4,279,000 4,516,146 Sabine Pass Liquefaction, LLC 144A sr. bonds 4.20%, 3/15/28 1,110,000 1,111,474 32 Income Fund Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Energy cont . Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65%, 3/1/20 $180,000 $193,868 Spectra Energy Capital, LLC company guaranty sr. unsec. sub. notes 6.20%, 4/15/18 97,000 100,914 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 8.00%, 10/1/19 487,000 546,500 Spectra Energy Partners LP sr. unsec. notes 3.375%, 10/15/26 836,000 812,965 Statoil ASA company guaranty sr. unsec. notes 5.10%, 8/17/40 (Norway) 1,425,000 1,617,936 Transcanada Trust company guaranty jr. unsec. sub. FRB 5.30%, 3/15/77 (Canada) 4,570,000 4,609,988 Valero Energy Partners LP sr. unsec. unsub. notes 4.375%, 12/15/26 562,000 577,767 Williams Cos., Inc. (The) sr. unsec. unsub. notes 8.75%, 3/15/32 383,000 495,985 Williams Partners LP sr. unsec. sub. notes 4.30%, 3/4/24 1,993,000 2,069,194 Williams Partners LP sr. unsec. sub. notes 3.60%, 3/15/22 476,000 487,110 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 1,181,000 1,225,288 Financials (7.4%) Aflac, Inc. sr. unsec. notes 6.45%, 8/15/40 177,000 234,159 Air Lease Corp. sr. unsec. notes 3.75%, 2/1/22 1,425,000 1,475,288 Air Lease Corp. sr. unsec. unsub. notes 3.00%, 9/15/23 750,000 737,246 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 3,485,000 3,567,769 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 1,930,000 2,489,700 Aon PLC company guaranty sr. unsec. unsub. notes 4.25%, 12/12/42 2,441,000 2,270,857 Assurant, Inc. sr. unsec. notes 6.75%, 2/15/34 418,000 506,224 Australia & New Zealand Banking Group, Ltd./United Kingdom 144A jr. unsec. sub. FRB 6.75%, perpetual maturity (United Kingdom) 585,000 648,837 AXA SA 144A jr. unsec. sub. FRN 6.463%, perpetual maturity (France) 1,630,000 1,640,188 Banco del Estado de Chile 144A sr. unsec. notes 2.00%, 11/9/17 (Chile) 1,000,000 1,000,480 Barclays Bank PLC 144A unsec. sub. notes 10.179%, 6/12/21 (United Kingdom) 2,439,000 3,061,857 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7.25%, 2/1/18 1,264,000 1,316,292 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. notes 4.30%, 5/15/43 1,549,000 1,613,205 BGC Partners, Inc. sr. unsec. notes 5.125%, 5/27/21 127,000 132,406 BPCE SA 144A unsec. sub. notes 5.70%, 10/22/23 (France) 265,000 286,840 BPCE SA 144A unsec. sub. notes 5.15%, 7/21/24 (France) 260,000 271,404 Cantor Fitzgerald LP 144A unsec. notes 6.50%, 6/17/22 5,245,000 5,790,632 Capital One Bank USA NA unsec. sub. notes 3.375%, 2/15/23 945,000 951,486 Capital One Financial Corp. unsec. sub. notes 4.20%, 10/29/25 1,437,000 1,447,065 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 966,000 1,040,444 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/1/26 2,319,000 2,441,058 Income Fund 33 Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Financials cont . CNA Financial Corp. sr. unsec. notes 3.95%, 5/15/24 $487,000 $503,563 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 1,755,000 1,812,038 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 1,399,000 1,653,579 Cooperatieve Rabobank UA 144A jr. unsec. sub. FRN 11.00%, perpetual maturity (Netherlands) 941,000 1,098,618 Credit Agricole SA 144A unsec. sub. notes 4.375%, 3/17/25 (France) 1,950,000 1,989,369 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 539,000 561,908 Credit Suisse Group AG 144A sr. unsec. bonds 4.282%, 1/9/28 (Switzerland) 1,770,000 1,797,890 Duke Realty LP company guaranty sr. unsec. unsub. notes 4.375%, 6/15/22 R 709,000 755,800 EPR Properties company guaranty sr. unsec. sub. notes 5.25%, 7/15/23 R 862,000 915,016 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4.875%, 8/13/24 773,000 791,359 Fifth Third Bancorp jr. unsec. sub. FRB 5.10%, perpetual maturity 469,000 466,655 GE Capital International Funding Co. Unlimited Co. company guaranty sr. unsec. bonds 4.418%, 11/15/35 (Ireland) 382,000 408,396 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.85%, 1/26/27 1,810,000 1,839,309 Goldman Sachs Group, Inc. (The) unsec. sub. notes 6.75%, 10/1/37 712,000 888,026 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6.625%, 3/30/40 2,661,000 3,406,519 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3.875%, 5/1/25 R 2,250,000 2,244,116 Hospitality Properties Trust sr. unsec. unsub. notes 4.65%, 3/15/24 R 184,000 189,265 Hospitality Properties Trust sr. unsec. unsub. notes 4.50%, 3/15/25 R 656,000 663,213 HSBC Bank USA, NA unsec. sub. notes 7.00%, 1/15/39 1,500,000 2,030,646 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176%, perpetual maturity (Jersey) 3,420,000 5,249,700 HSBC Finance Corp. unsec. sub. notes 6.676%, 1/15/21 930,000 1,056,563 ING Bank NV 144A unsec. sub. notes 5.80%, 9/25/23 (Netherlands) 2,029,000 2,273,756 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 671,000 722,164 JPMorgan Chase & Co. sr. unsec. notes Ser. MTN, 2.295%, 8/15/21 2,374,000 2,358,783 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6.375%, 9/29/20 1,991,000 2,244,681 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 97,000 112,278 Liberty Property LP sr. unsec. unsub. notes 3.375%, 6/15/23 R 169,000 169,935 Lloyds Banking Group PLC unsec. sub. bonds 5.30%, 12/1/45 (United Kingdom) 4,072,000 4,385,088 Lloyds Banking Group PLC unsec. sub. notes 4.50%, 11/4/24 (United Kingdom) 1,609,000 1,665,148 Massachusetts Mutual Life Insurance Co. 144A unsec. sub. notes 8.875%, 6/1/39 1,949,000 3,164,131 34 Income Fund Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Financials cont . Metropolitan Life Insurance Co. 144A unsec. sub. notes 7.80%, 11/1/25 $3,218,000 $4,184,076 Mid-America Apartments LP sr. unsec. notes 4.30%, 10/15/23 R 112,000 119,028 Mitsubishi UFJ Financial Group, Inc. sr. unsec. unsub. notes 3.85%, 3/1/26 (Japan) 1,151,000 1,195,025 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4.875%, 4/15/45 1,875,000 1,753,125 OneAmerica Financial Partners, Inc. 144A sr. unsec. notes 7.00%, 10/15/33 757,000 953,790 Pacific LifeCorp 144A sr. unsec. notes 6.00%, 2/10/20 1,181,000 1,283,089 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976%, 2/15/25 481,000 487,770 Primerica, Inc. sr. unsec. notes 4.75%, 7/15/22 268,000 288,477 Prudential Financial, Inc. sr. unsec. notes 6.625%, 6/21/40 851,000 1,119,419 Royal Bank of Canada unsec. sub. notes Ser. GMTN, 4.65%, 1/27/26 (Canada) 1,522,000 1,625,342 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 465,000 465,745 Santander Issuances SAU company guaranty unsec. sub. notes 5.179%, 11/19/25 (Spain) 2,000,000 2,092,014 Santander UK Group Holdings PLC 144A unsec. sub. notes 4.75%, 9/15/25 (United Kingdom) 460,000 466,254 Santander UK PLC 144A unsec. sub. notes 5.00%, 11/7/23 (United Kingdom) 2,092,000 2,200,355 Select Income REIT sr. unsec. unsub. notes 3.60%, 2/1/20 R 844,000 853,608 Select Income REIT sr. unsec. unsub. notes 2.85%, 2/1/18 R 844,000 848,721 SL Green Realty Corp company guaranty sr. unsec. unsub. notes 5.00%, 8/15/18 R 889,000 917,914 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436%, 4/2/24 (Japan) 1,785,000 1,873,575 Teachers Insurance & Annuity Association of America 144A unsec. sub. bonds 4.90%, 9/15/44 311,000 341,999 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85%, 12/16/39 667,000 909,940 TIAA Asset Management Finance Co., LLC 144A sr. unsec. sub. notes 4.125%, 11/1/24 60,000 61,843 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8.125%, 9/15/17), 3/15/46 †† 3,180,000 3,513,900 Toronto-Dominion Bank (The) unsec. sub. FRB 3.625%, 9/15/31 (Canada) 2,216,000 2,196,411 Travelers Property Casualty Corp. company guaranty sr. unsec. unsub. bonds 7.75%, 4/15/26 731,000 980,952 UBS Group AG jr. unsec. sub. FRN 6.875%, perpetual maturity (Switzerland) 200,000 210,885 UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 4.125%, 4/15/26 (Jersey) 3,881,000 3,996,072 VEREIT Operating Partnership LP company guaranty sr. unsec. notes 4.60%, 2/6/24 R 2,925,000 3,052,969 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4.875%, 6/1/26 R 154,000 163,240 Wells Fargo Bank, NA unsec. sub. notes Ser. BKNT, 6.60%, 1/15/38 250,000 331,927 Income Fund 35 Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Financials cont . Willis Towers Watson PLC company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 $562,000 $618,299 WP Carey, Inc. sr. unsec. unsub. notes 4.60%, 4/1/24 R 2,242,000 2,342,834 Health care (1.1%) AbbVie, Inc. sr. unsec. notes 3.60%, 5/14/25 793,000 799,750 Anthem, Inc. sr. unsec. unsub. notes 4.625%, 5/15/42 499,000 508,694 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 7/31/19 356,000 380,030 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5.75%, 2/15/21 839,000 916,608 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 454,000 484,078 HCA, Inc. company guaranty sr. sub. notes 5.00%, 3/15/24 1,725,000 1,830,656 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.50%, 4/1/27 R 2,115,000 2,088,563 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 1,651,000 1,724,694 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 3.20%, 9/23/26 (Ireland) 3,048,000 2,911,998 Shire Acquisitions Investments Ireland DAC company guaranty sr. unsec. unsub. notes 2.875%, 9/23/23 (Ireland) 2,538,000 2,488,443 Teva Pharmaceutical Finance Netherlands III BV company guaranty sr. unsec. unsub. bonds 3.15%, 10/1/26 (Netherlands) 2,768,000 2,577,279 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.625%, 11/15/41 731,000 786,340 Technology (1.4%) Apple, Inc. sr. unsec. notes 3.45%, 5/6/24 1,933,000 2,020,971 Apple, Inc. sr. unsec. unsub. notes 4.375%, 5/13/45 667,000 696,005 Apple, Inc. sr. unsec. unsub. notes 3.85%, 5/4/43 924,000 897,198 Broadcom Corp./Broadcom Cayman Finance, Ltd. 144A company guaranty sr. unsec. unsub. notes 3.875%, 1/15/27 1,468,000 1,489,649 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 3,787,000 4,185,911 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 946,000 1,224,386 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 4,299,000 4,639,343 Jabil Circuit, Inc. sr. unsec. sub. notes 8.25%, 3/15/18 319,000 336,638 Microsoft Corp. sr. unsec. unsub. bonds 2.40%, 8/8/26 2,377,000 2,277,285 Oracle Corp. sr. unsec. unsub. notes 2.65%, 7/15/26 5,149,000 4,970,247 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.40%, 6/1/41 1,140,000 1,345,738 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 97-4, Class A, 6.90%, 1/2/18 40,873 41,506 Continental Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 98-1, Class A, 6.648%, 9/15/17 18,944 19,228 Norfolk Southern Corp. sr. unsec. unsub. bonds 6.00%, 5/23/11 836,000 969,381 Penske Truck Leasing Co. Lp/PTL Finance Corp. 144A sr. unsec. bonds 3.40%, 11/15/26 1,732,000 1,679,339 36 Income Fund Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Transportation cont . Southwest Airlines Co. Pass Through Trust pass-through certificates Ser. 07-1, Class A, 6.15%, 8/1/22 $134,358 $148,465 United AirLines, Inc. Pass-Through Trust pass-through certificates Ser. 07-1, Class A, 6.636%, 7/2/22 326,817 352,146 United Airlines, Inc. Pass-Through Trust pass-through certificates Ser. 14-2, Class A, 3.75%, 9/3/26 321,653 328,488 Utilities and power (2.1%) AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 382,000 435,480 American Transmission Systems, Inc. 144A sr. unsec. unsub. bonds 5.00%, 9/1/44 1,421,000 1,553,561 Appalachian Power Co. sr. unsec. unsub. notes Ser. L, 5.80%, 10/1/35 435,000 508,117 Arizona Public Services Co. sr. unsec. notes 4.50%, 4/1/42 292,000 311,483 Beaver Valley II Funding Corp. sr. bonds 9.00%, 6/1/17 6,000 6,036 Berkshire Hathaway Energy Co. sr. unsec. bonds 6.50%, 9/15/37 307,000 404,577 Berkshire Hathaway Energy Co. sr. unsec. unsub. bonds 6.125%, 4/1/36 750,000 939,072 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. FRB 4.45%, 7/15/27 379,000 387,737 Commonwealth Edison Co. sr. mtge. bonds 5.875%, 2/1/33 360,000 432,827 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.20%, 3/15/42 532,000 544,387 Duke Energy Carolinas, LLC sr. mtge. notes 4.25%, 12/15/41 544,000 568,551 EDP Finance BV 144A sr. unsec. unsub. notes 5.25%, 1/14/21 (Netherlands) 634,000 678,601 El Paso Natural Gas Co., LLC company guaranty sr. unsec. unsub. notes 8.375%, 6/15/32 622,000 800,742 Emera US Finance LP company guaranty sr. unsec. notes 3.55%, 6/15/26 1,520,000 1,508,311 Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) 1,706,000 1,779,001 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 990,000 1,066,725 Energy Transfer Partners LP sr. unsec. unsub. bonds 6.125%, 12/15/45 487,000 529,124 Energy Transfer Partners LP sr. unsec. unsub. bonds 4.20%, 4/15/27 169,000 170,155 Energy Transfer Partners LP sr. unsec. unsub. notes 6.50%, 2/1/42 1,699,000 1,882,484 Energy Transfer Partners LP sr. unsec. unsub. notes 5.20%, 2/1/22 585,000 633,286 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45%, 7/15/44 2,032,000 2,251,696 Great Plains Energy, Inc. sr. unsec. unsub. bonds 4.85%, 4/1/47 2,980,000 3,027,492 Iberdrola International BV company guaranty sr. unsec. unsub. bonds 6.75%, 7/15/36 (Spain) 382,000 482,415 ITC Holdings Corp. 144A sr. unsec. notes 6.05%, 1/31/18 247,000 254,213 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 5.40%, 9/1/44 955,000 970,707 Kinder Morgan Energy Partners LP company guaranty sr. unsec. notes 3.50%, 3/1/21 1,091,000 1,115,527 Kinder Morgan, Inc. company guaranty sr. unsec. unsub. notes 3.05%, 12/1/19 562,000 573,256 MidAmerican Funding, LLC sr. bonds 6.927%, 3/1/29 270,000 357,586 Income Fund 37 Principal CORPORATE BONDS AND NOTES (27.4%)* cont . amount Value Utilities and power cont . Oncor Electric Delivery Co., LLC sr. notes 4.10%, 6/1/22 $1,091,000 $1,162,967 Pacific Gas & Electric Co. sr. unsec. notes 6.35%, 2/15/38 221,000 290,049 Pacific Gas & Electric Co. sr. unsec. unsub. notes 5.80%, 3/1/37 589,000 731,086 PacifiCorp sr. mtge. bonds 6.25%, 10/15/37 345,000 451,027 PPL WEM Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 5.375%, 5/1/21 (United Kingdom) 2,415,000 2,619,753 Puget Energy, Inc. sr. sub. notes 3.65%, 5/15/25 1,579,000 1,586,271 Texas Gas Transmission, LLC 144A sr. unsec. notes 4.50%, 2/1/21 1,053,000 1,103,910 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9.50%, 4/1/19 2,130,000 2,413,584 Total corporate bonds and notes (cost $431,475,246) PURCHASED SWAP OPTIONS OUTSTANDING (0.9%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 $333,942,000 $370,676 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 333,942,000 217,062 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 333,942,000 160,292 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 333,942,000 130,237 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 111,314,000 2,435,550 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 222,628,000 2,905,295 2.368/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.368 166,971,000 2,137,229 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 445,256,000 583,285 2.062/3 month USD-LIBOR-BBA/May-27 May-17/2.062 445,256,000 391,825 1.954/3 month USD-LIBOR-BBA/May-27 May-17/1.954 166,971,000 56,770 Goldman Sachs International 1.884/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.884 333,942,000 467,519 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 111,314,000 1,901,243 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 111,314,000 1,396,991 (2.81025)/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.81025 222,628,000 932,811 1.999/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.999 111,314,000 355,093 Total purchased swap options outstanding (cost $15,128,964) Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.2%)* price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$98.51 $68,000,000 $953,972 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 68,000,000 886,584 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 68,000,000 821,236 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.25 52,000,000 447,772 38 Income Fund Expiration date/strike Contract PURCHASED OPTIONS OUTSTANDING (0.2%)* cont . price amount Value Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.83 $68,000,000 $68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.95 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 68,000,000 68 Total purchased options outstanding (cost $3,572,188) Principal ASSET-BACKED SECURITIES (0.8%)* amount Value Mortgage Repurchase Agreement Financing Trust 144A FRB Ser. 16-5, Class A, 2.159%, 6/10/19 $5,948,000 $5,948,000 Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 1.891%, 2/25/49 7,657,000 7,657,000 Total asset-backed securities (cost $13,605,000) Principal MUNICIPAL BONDS AND NOTES (0.2%)* amount Value CA State G.O. Bonds (Build America Bonds), 7.50%, 4/1/34 $770,000 $1,091,236 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718%, 1/1/49 675,000 967,309 OH State U. Rev. Bonds (Build America Bonds), 4.91%, 6/1/40 845,000 990,239 Total municipal bonds and notes (cost $2,294,735) Principal amount/ SHORT-TERM INVESTMENTS (10.7%)* shares Value Putnam Short Term Investment Fund 0.87% L Shares 140,551,634 $140,551,634 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.68 P Shares 2,122,000 2,122,000 U.S. Treasury Bills 0.771%, 7/13/17 # ∆ § $11,686,000 11,668,401 U.S. Treasury Bills 0.800%, 7/6/17 # ∆ § 7,024,000 7,014,468 U.S. Treasury Bills 0.523%, 5/18/17 # § 6,799,000 6,796,818 U.S. Treasury Bills 0.508%, 5/11/17 # ∆ § 435,000 434,920 U.S. Treasury Bills 0.753%, 5/4/17 § 5,541,000 5,540,706 Total short-term investments (cost $174,128,451) TOTAL INVESTMENTS Total investments (cost $3,091,807,814) Key to holding’s abbreviations DAC Designated Activity Company FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Income Fund 39 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,633,090,243. † This security is non-income-producing. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,196,717,264 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond Ultra 30 yr (Long) 1,074 $174,994,875 Jun-17 $1,239,675 Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $18,016,887) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 $111,314,000 $43,412 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 111,314,000 231,533 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 333,942,000 701,278 Barclays Bank PLC (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 111,314,000 1,036,333 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 111,314,000 1,472,684 40 Income Fund WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/17 (premiums $18,016,887) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. 2.7055/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.7055 $166,971,000 $26,715 2.51275/3 month USD-LIBOR-BBA/May-27 May-17/2.51275 166,971,000 101,852 (2.068)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.068 166,971,000 303,887 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 445,256,000 676,789 (2.196)/3 month USD-LIBOR-BBA/May-27 May-17/2.196 222,628,000 761,388 (2.218)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.218 166,971,000 913,331 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 222,628,000 1,268,980 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.674 333,942,000 166,971 (1.779)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.779 333,942,000 290,530 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/1.799 222,628,000 244,891 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 1,004,763 2.534/3 month USD-LIBOR-BBA/Oct-27 Oct-17/2.534 111,314,000 1,128,724 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 111,314,000 3,263,728 Total WRITTEN OPTIONS OUTSTANDING at 4/30/17 (premiums $3,572,188) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/$99.20 $68,000,000 $611,252 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 68,000,000 557,192 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 68,000,000 505,852 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.88 68,000,000 349,384 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 68,000,000 311,304 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 68,000,000 276,216 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Jun-17/99.25 52,000,000 194,116 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.38 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 68,000,000 68 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 68,000,000 68 Total Income Fund 41 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 $33,394,000 $(1,177,139) $61,445 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 33,394,000 (3,583,176) 44,514 (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 33,394,000 (3,583,176) (288,658) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 33,394,000 (1,177,139) (372,677) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 33,394,000 3,017,148 721,644 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 33,394,000 3,017,148 (59,775) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 33,394,000 (465,846) 78,810 (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 33,394,000 (465,846) (189,010) Credit Suisse International 2.165/3 month USD-LIBOR-BBA/ May-27 (Purchased) May-17/2.165 250,339,150 (837,760) (41,331) (2.2725)/3 month USD-LIBOR-BBA/ May-27 (Written) May-17/2.2725 125,169,575 837,760 (41,243) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 6,678,900 (843,211) 52,763 (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 6,678,900 (843,211) (45,016) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 33,394,000 (4,662,637) 409,744 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 33,394,000 (4,662,637) (777,746) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 33,394,000 3,170,760 944,716 (5.00 Floor)/3 month USD-LIBOR-BBA/ Mar-21 (Written) Mar-21/5.00 1,000,000 222,000 80,890 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 33,394,000 3,170,760 (408,408) Total 42 Income Fund TBA SALE COMMITMENTS OUTSTANDING at 4/30/17 (proceeds receivable $715,716,367) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 3.00%, 5/1/47 $2,000,000 5/11/17 $1,997,422 Federal National Mortgage Association, 4.00%, 5/1/47 11,000,000 5/11/17 11,586,093 Federal National Mortgage Association, 3.50%, 5/1/47 505,000,000 5/11/17 519,321,497 Federal National Mortgage Association, 3.00%, 6/1/47 10,000,000 6/13/17 9,972,656 Federal National Mortgage Association, 3.00%, 5/1/47 170,000,000 5/11/17 169,853,902 Government National Mortgage Association, 4.50%, 5/1/47 4,000,000 5/18/17 4,269,375 Government National Mortgage Association, 4.00%, 5/1/47 1,000,000 5/18/17 1,057,188 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $610,734,500 E $(220,583) 6/21/19 1.75% 3 month USD- $(1,573,971) LIBOR-BBA 273,484,200 E (204,783) 6/21/22 3 month USD- 2.20% 2,829,524 LIBOR-BBA 1,713,700 E 1,189 6/21/22 2.20% 3 month USD- (17,825) LIBOR-BBA 9,957,600 E (119,296) 6/21/27 3 month USD- 2.50% 82,544 LIBOR-BBA 1,018,300 E 699 6/21/27 2.50% 3 month USD- (19,942) LIBOR-BBA 15,208,400 E (100,193) 6/21/47 2.70% 3 month USD- (676,045) LIBOR-BBA 166,970,700 (169,185) 4/19/27 3 month USD- 2.297% 575,424 LIBOR-BBA 166,970,700 398,516 4/19/27 2.435% 3 month USD- (2,452,596) LIBOR-BBA 51,594,000 (684) 4/4/27 3 month USD- 2.39859% 740,968 LIBOR-BBA 30,645,000 (425) 4/5/27 3 month USD- 2.3365% 265,146 LIBOR-BBA 194,000 (3) 4/7/27 3 month USD- 2.3495% 1,893 LIBOR-BBA 31,266,300 (415) 4/11/27 3 month USD- 2.30% 157,626 LIBOR-BBA 31,266,300 (415) 4/11/27 3 month USD- 2.2955% 144,729 LIBOR-BBA 31,266,300 (415) 4/11/27 3 month USD- 2.286% 117,581 LIBOR-BBA 36,253,000 (481) 4/12/27 2.332% 3 month USD- (288,759) LIBOR-BBA 49,845,000 (661) 4/18/27 3 month USD- 2.24947% 6,616 LIBOR-BBA 33,230,000 (441) 4/18/27 2.26748% 3 month USD- (60,005) LIBOR-BBA 33,230,000 (441) 4/18/27 3 month USD- 2.26833% 61,726 LIBOR-BBA Income Fund 43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $18,771,000 $(249) 4/18/27 3 month USD- 2.217% $(53,235) LIBOR-BBA 13,585,000 (180) 4/19/27 2.2205% 3 month USD- 34,230 LIBOR-BBA 26,422,000 (350) 4/19/27 2.193% 3 month USD- 133,005 LIBOR-BBA 49,176,000 (652) 4/21/27 2.16803% 3 month USD- 363,437 LIBOR-BBA 11,137,000 (148) 4/21/27 2.162% 3 month USD- 88,452 LIBOR-BBA 36,064,000 (478) 4/24/27 2.18336% 3 month USD- 220,944 LIBOR-BBA 43,709,000 (579) 4/24/27 2.20876% 3 month USD- 166,290 LIBOR-BBA 46,585,000 (618) 4/25/27 3 month USD- 2.1825% (291,958) LIBOR-BBA 10,000 — 4/26/27 2.268% 3 month USD- (15) LIBOR-BBA 236,805,000 (1,916) 4/26/22 1.93% 3 month USD- (14,950) LIBOR-BBA 2,860,000 (38) 5/2/27 3 month USD- 2.2855% 7,844 LIBOR-BBA 222,628,000 642,670 4/12/27 3 month USD- 2.43% (3,122,985) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $894,548 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(1,574) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,541,069 — 1/12/41 4.50% (1 month Synthetic TRS Index 102 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 2,879,739 — 1/12/36 (5.50% ) 1 month Synthetic TRS Index (1,256) USD-LIBOR 5.50% 30 year Fannie Mae pools 221,292 — 1/12/40 4.50% (1 month Synthetic MBX Index 435 USD-LIBOR) 4.50% 30 year Fannie Mae pools 704,005 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,239) USD-LIBOR) 4.00% 30 year Fannie Mae pools 44 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $499,974 $— 1/12/40 4.00% (1 month Synthetic MBX Index $1,483 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,008,897 — 1/12/39 6.00% (1 month Synthetic TRS Index 703 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,159,336 — 1/12/40 4.00% (1 month Synthetic MBX Index 12,338 USD-LIBOR) 4.00% 30 year Fannie Mae pools 205,316 — 1/12/38 6.50% (1 month Synthetic TRS Index 291 USD-LIBOR) 6.50% 30 year Fannie Mae pools 386,488 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,342 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,287,766 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,026) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,471,163 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,862 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,388,680 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (11,351) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,819,035 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,578 USD-LIBOR) 6.50% 30 year Fannie Mae pools 542,229 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (601) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,526,792 — 1/12/43 3.50% (1 month Synthetic TRS Index 4,464 USD-LIBOR) 3.50% 30 year Fannie Mae pools 353,248 — 1/12/43 3.50% (1 month Synthetic TRS Index 447 USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,056,235 — 1/12/40 5.00% (1 month Synthetic MBX Index 13,592 USD-LIBOR) 5.00% 30 year Fannie Mae pools 52,657,486 — 1/12/41 5.00% (1 month Synthetic MBX Index 174,269 USD-LIBOR) 5.00% 30 year Fannie Mae pools 55,917,953 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (210,300) USD-LIBOR 6.50% 30 year Fannie Mae pools Income Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $4,307,966 $— 1/12/41 5.00% (1 month Synthetic MBX Index $14,257 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,020,744 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,378 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 9,950,948 — 1/12/41 4.50% (1 month Synthetic MBX Index (11,542) USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 1,581,190 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (4,739) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,016,817 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,287 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,623,981 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,908) USD-LIBOR 5.00% 30 year Fannie Mae pools 5,377,195 — 1/12/41 5.00% (1 month Synthetic MBX Index (4,927) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,097,100 — 1/12/44 3.50% (1 month Synthetic TRS Index 3,918 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,426,259 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,030) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,785,532 — 1/12/44 3.50% (1 month Synthetic TRS Index 3,524 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,029,840 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,568 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,026,733 — 1/12/45 3.50% (1 month Synthetic TRS Index (2,775) USD-LIBOR) 3.50% 30 year Fannie Mae pools 9,256,982 — 1/12/45 4.00% (1 month Synthetic TRS Index (14,834) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,241,773 — 1/12/45 4.00% (1 month Synthetic TRS Index (5,195) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,248,896 — 1/12/45 3.50% (1 month Synthetic TRS Index (2,978) USD-LIBOR) 3.50% 30 year Fannie Mae pools 13,888,558 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 24,443 USD-LIBOR 4.00% 30 year Fannie Mae pools 46 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $2,608,511 $— 1/12/38 6.50% (1 month Synthetic TRS Index $3,697 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,012,266 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,852 USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,298,199 — 1/12/39 6.00% (1 month Synthetic TRS Index 4,390 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,527,534 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,582 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,117,228 — 1/12/41 4.50% (1 month Synthetic TRS Index 74 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,733,727 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,042) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,402,658 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,275) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,879,739 — 1/12/36 5.50% (1 month Synthetic TRS Index 1,256 USD-LIBOR) 5.50% 30 year Fannie Mae pools 238,680 — 1/12/41 4.00% (1 month Synthetic TRS Index (420) USD-LIBOR) 4.00% 30 year Fannie Mae pools 81,453 — 1/12/39 6.00% (1 month Synthetic TRS Index 57 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,505,025 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,746 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,114,811 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,236) USD-LIBOR 6.50% 30 year Fannie Mae pools 189,657 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (713) USD-LIBOR 6.50% 30 year Fannie Mae pools 505,694 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,902) USD-LIBOR 6.50% 30 year Fannie Mae pools 869,178 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,232 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,858,720 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,052 USD-LIBOR) 6.50% 30 year Fannie Mae pools Income Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $4,522,075 $— 1/12/39 6.00% (1 month Synthetic TRS Index $3,152 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,607,472 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,869) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,119,429 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,673) USD-LIBOR 5.00% 30 year Fannie Mae pools 5,628,051 — 1/12/44 3.50% (1 month Synthetic TRS Index 7,120 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,217,386 — 1/12/45 4.00% (1 month Synthetic TRS Index (5,156) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,672,125 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (4,648) USD-LIBOR 3.50% 30 year Fannie Mae pools 7,063,652 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 21,525 USD-LIBOR 3.00% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 729,829 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,284) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,119,650 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (5,674) USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 10,969,217 — 1/12/44 4.00% (1 month Synthetic TRS Index (29,572) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,443,423 — 1/12/44 (3.50%) 1 month Synthetic TRS Index (13,212) USD-LIBOR 3.50% 30 year Fannie Mae pools 10,969,217 — 1/12/44 (4.00%) 1 month Synthetic TRS Index 29,575 USD-LIBOR 4.00% 30 year Fannie Mae pools 3,503,132 (12,042) 1/12/41 (5.00%) 1 month Synthetic MBX Index — USD-LIBOR 5.00% 30 year Ginnie Mae II pools Total 48 Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $13,534 $198,000 5/11/63 300 bp $(8,484) CMBX NA BBB– Index BBB–/P 26,395 438,000 5/11/63 300 bp (22,310) CMBX NA BBB– Index BBB–/P 54,079 876,000 5/11/63 300 bp (43,332) CMBX NA BBB– Index BBB–/P 51,528 904,000 5/11/63 300 bp (48,997) Credit Suisse International CMBX NA BB Index — (240,124) 1,711,000 1/17/47 (500 bp) 39,055 CMBX NA A Index A/P 117,496 2,233,000 5/11/63 200 bp 27,134 CMBX NA A Index A/P 400,988 8,056,000 5/11/63 200 bp 74,988 CMBX NA A Index A/P 403,130 8,183,000 5/11/63 200 bp 71,991 CMBX NA A Index A/P 546,813 11,238,000 5/11/63 200 bp 92,049 CMBX NA A Index A/P 594,107 12,330,000 5/11/63 200 bp 95,153 CMBX NA A Index A/P 11,938 287,000 1/17/47 200 bp 2,276 CMBX NA A Index A/P 159,923 4,345,000 1/17/47 200 bp 13,641 CMBX NA BB Index — (237,205) 13,439,000 5/11/63 (500 bp) 2,288,879 CMBX NA BB Index — (605,791) 3,194,000 1/17/47 (500 bp) (84,636) CMBX NA BB Index — (8,311) 856,000 1/17/47 (500 bp) 131,359 CMBX NA BB Index — (110,507) 675,000 1/17/47 (500 bp) (369) CMBX NA BBB– Index BBB–/P 84,623 694,000 5/11/63 300 bp 7,450 CMBX NA BBB– Index BBB–/P 82,765 740,000 5/11/63 300 bp 354 CMBX NA BBB– Index BBB–/P 81,819 1,040,000 5/11/63 300 bp (33,829) CMBX NA BBB– Index BBB–/P 112,551 1,353,000 5/11/63 300 bp (37,903) CMBX NA BBB– Index BBB–/P 143,972 1,697,000 5/11/63 300 bp (44,735) CMBX NA BBB– Index BBB–/P 263,506 1,815,000 5/11/63 300 bp 61,678 CMBX NA BBB– Index BBB–/P 243,852 1,846,000 5/11/63 300 bp 38,577 CMBX NA BBB– Index BBB–/P 375,879 7,662,000 5/11/63 300 bp (476,136) CMBX NA BBB– Index BBB–/P 143,564 2,186,000 1/17/47 300 bp (31,514) CMBX NA BBB– Index BBB–/P 1,399,135 18,929,000 1/17/47 300 bp (122,757) Goldman Sachs International CMBX NA BB Index — (650,111) 6,355,000 5/11/63 (500 bp) 544,417 CMBX NA BB Index — (241,670) 1,597,000 1/17/47 (500 bp) 18,907 CMBX NA A Index A/P 65,795 1,256,000 5/11/63 200 bp 14,969 CMBX NA A Index A/P 109,667 1,964,000 5/11/63 200 bp 30,190 CMBX NA A Index A/P 148,581 3,016,000 5/11/63 200 bp 26,534 CMBX NA A Index A/P 293,870 5,647,000 5/11/63 200 bp 65,355 CMBX NA A Index A/P 285,860 5,647,000 5/11/63 200 bp 57,345 CMBX NA A Index A/P 285,860 5,647,000 5/11/63 200 bp 57,345 CMBX NA A Index A/P 388,995 7,644,000 5/11/63 200 bp 79,668 CMBX NA BB Index — (44,124) 302,000 5/11/63 (500 bp) 12,642 CMBX NA BB Index — (691,993) 3,408,000 1/17/47 (500 bp) (135,921) CMBX NA BB Index — (204,744) 1,211,000 1/17/47 (500 bp) (7,150) CMBX NA BBB– Index BBB–/P 39,801 503,000 5/11/63 300 bp (16,132) CMBX NA BBB– Index BBB–/P 34,791 667,000 5/11/63 300 bp (39,379) CMBX NA BBB– Index BBB–/P 33,283 671,000 5/11/63 300 bp (41,332) Income Fund 49 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Goldman Sachs International cont . CMBX NA BBB– Index BBB–/P $32,711 $671,000 5/11/63 300 bp $(41,904) CMBX NA BBB– Index BBB–/P 68,535 1,006,000 5/11/63 300 bp (43,332) CMBX NA BBB– Index BBB–/P 114,674 1,328,000 5/11/63 300 bp (32,999) CMBX NA BBB– Index BBB–/P 200,757 1,446,000 5/11/63 300 bp 39,962 CMBX NA BBB– Index BBB–/P 79,683 1,647,000 5/11/63 300 bp (103,464) CMBX NA BBB– Index — (165,621) 2,458,000 1/17/47 (300 bp) 32,002 CMBX NA BBB– Index — (90,175) 1,328,000 1/17/47 (300 bp) 16,596 CMBX NA BBB– Index — (63,203) 916,000 1/17/47 (300 bp) 10,444 CMBX NA BBB– Index — (56,114) 690,000 1/17/47 (300 bp) (638) CMBX NA BBB– Index — (34,268) 330,000 1/17/47 (300 bp) (7,736) CMBX NA BBB– Index BBB–/P 126,786 1,819,000 1/17/47 300 bp (19,462) CMBX NA BBB– Index BBB–/P 162,317 2,196,000 1/17/47 300 bp (14,241) CMBX NA BBB– Index BBB–/P 484,607 6,153,000 1/17/47 300 bp (10,094) JPMorgan Securities LLC CMBX NA A Index A/P 106,467 1,965,000 5/11/63 200 bp 26,950 CMBX NA A Index A/P 105,771 1,984,000 5/11/63 200 bp 25,485 CMBX NA A Index A/P 132,031 2,730,000 5/11/63 200 bp 21,557 CMBX NA A Index A/P 218,564 4,026,000 5/11/63 200 bp 55,645 CMBX NA A Index A/P 590,493 11,640,000 5/11/63 200 bp 119,461 CMBX NA BB Index — (341,239) 2,427,000 5/11/63 (500 bp) 114,956 CMBX NA BB Index — (279,973) 1,931,000 5/11/63 (500 bp) 82,991 CMBX NA BB Index — (173,900) 1,308,000 5/11/63 (500 bp) 71,960 CMBX NA BB Index — (146,989) 1,022,000 5/11/63 (500 bp) 45,113 CMBX NA BB Index — (914,337) 5,341,000 1/17/47 (500 bp) (42,863) CMBX NA BBB– Index BBB–/P 48,180 330,000 5/11/63 300 bp 11,484 CMBX NA BBB– Index BBB–/P 21,466 348,000 5/11/63 300 bp (17,232) CMBX NA BBB– Index BBB–/P 34,732 503,000 5/11/63 300 bp (21,202) CMBX NA BBB– Index BBB–/P 75,904 613,000 5/11/63 300 bp 7,738 CMBX NA BBB– Index BBB–/P 75,500 664,000 5/11/63 300 bp 1,663 CMBX NA BBB– Index BBB–/P 78,081 688,000 5/11/63 300 bp 1,575 CMBX NA BBB– Index BBB–/P 44,491 695,000 5/11/63 300 bp (32,793) CMBX NA BBB– Index BBB–/P 37,031 695,000 5/11/63 300 bp (40,253) CMBX NA BBB– Index BBB–/P 35,396 695,000 5/11/63 300 bp (41,888) CMBX NA BBB– Index BBB–/P 87,751 718,000 5/11/63 300 bp 7,910 CMBX NA BBB– Index BBB–/P 87,751 718,000 5/11/63 300 bp 7,910 CMBX NA BBB– Index BBB–/P 118,604 823,000 5/11/63 300 bp 27,087 CMBX NA BBB– Index BBB–/P 132,197 908,000 5/11/63 300 bp 31,228 CMBX NA BBB– Index BBB–/P 62,645 1,418,000 5/11/63 300 bp (95,037) CMBX NA BBB– Index BBB–/P 123,520 1,509,000 5/11/63 300 bp (44,280) CMBX NA BBB– Index BBB–/P 251,940 1,702,000 5/11/63 300 bp 62,677 CMBX NA BBB– Index BBB–/P 251,940 1,702,000 5/11/63 300 bp 62,677 CMBX NA BBB– Index BBB–/P 227,587 1,838,000 5/11/63 300 bp 23,202 CMBX NA BBB– Index BBB–/P 189,953 3,434,000 5/11/63 300 bp (191,907) 50 Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– Index — $(18,721) $348,000 1/17/47 (300 bp) $9,258 CMBX NA BBB– Index BBB–/P 2,848 54,000 1/17/47 300 bp (1,494) CMBX NA BBB– Index BBB–/P 32,035 579,000 1/17/47 300 bp (14,516) CMBX NA BBB– Index BBB–/P 30,743 1,176,000 1/17/47 300 bp (63,807) CMBX NA BBB– Index BBB–/P 291,137 2,202,000 1/17/47 300 bp 114,096 CMBX NA BBB– Index BBB–/P 612,163 5,064,000 1/17/47 300 bp 204,337 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 28 B+/P $5,459,560 $73,976,000 6/20/22 500 bp $(459,123) Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Income Fund 51 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $13,605,000 $—­ Corporate bonds and notes —­ 443,540,831 3,513,900 Mortgage-backed securities —­ 804,806,098 —­ Municipal bonds and notes —­ 3,048,784 —­ Purchased options outstanding —­ 3,109,768 —­ Purchased swap options outstanding —­ 14,441,878 —­ U.S. government and agency mortgage obligations —­ 1,619,361,080 —­ U.S. treasury obligations —­ 435,164 —­ Short-term investments 142,673,634 31,455,313 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,239,675 $—­ $—­ Written options outstanding —­ (2,805,724) —­ Written swap options outstanding —­ (13,637,789) —­ Forward premium swap option contracts —­ 170,662 —­ TBA sale commitments —­ (718,058,133) —­ Interest rate swap contracts —­ (2,793,752) —­ Total return swap contracts —­ (36,318) —­ Credit default contracts —­ (9,962,792) —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 52 Income Fund Statement of assets and liabilities 4/30/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,951,256,180) $2,939,439,816 Affiliated issuers (identified cost $140,551,634) (Notes 1 and 5) 140,551,634 Interest and other receivables 16,788,143 Receivable for shares of the fund sold 3,487,844 Receivable for investments sold 1,110,973 Receivable for sales of delayed delivery securities (Note 1) 666,820,631 Receivable for variation margin (Note 1) 1,143,299 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,394,526 Unrealized appreciation on OTC swap contracts (Note 1) 5,442,511 Premium paid on OTC swap contracts (Note 1) 5,331,162 Prepaid assets 75,148 Total assets LIABILITIES Payable to custodian 1,174,587 Payable for investments purchased 2,977,613 Payable for purchases of delayed delivery securities (Note 1) 1,379,899,039 Payable for shares of the fund repurchased 8,678,907 Payable for compensation of Manager (Note 2) 536,517 Payable for custodian fees (Note 2) 110,483 Payable for investor servicing fees (Note 2) 455,053 Payable for Trustee compensation and expenses (Note 2) 510,382 Payable for administrative services (Note 2) 6,923 Payable for distribution fees (Note 2) 329,928 Payable for variation margin (Note 1) 828,878 Unrealized depreciation on OTC swap contracts (Note 1) 2,479,009 Premium received on OTC swap contracts (Note 1) 12,375,091 Unrealized depreciation on forward premium swap option contracts (Note 1) 2,223,864 Written options outstanding, at value (premiums $21,589,075) (Notes 1 and 3) 16,443,513 TBA sale commitments, at value (proceeds receivable $715,716,367) (Note 1) 718,058,133 Collateral on certain derivative contracts, at value (Note 1) 2,122,000 Other accrued expenses 285,524 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,765,380,693 Undistributed net investment income (Note 1) 24,527,624 Accumulated net realized loss on investments (Note 1) (149,145,915) Net unrealized depreciation of investments (7,672,159) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Income Fund 53 Statement of assets and liabilities cont . COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($696,683,598 divided by 101,071,273 shares) $6.89 Offering price per class A share (100/96.00 of $6.89) * $7.18 Net asset value and offering price per class B share ($21,577,584 divided by 3,163,852 shares) ** $6.82 Net asset value and offering price per class C share ($148,909,738 divided by 21,785,311 shares) ** $6.84 Net asset value and redemption price per class M share ($82,849,358 divided by 12,337,098 shares) $6.72 Offering price per class M share (100/96.75 of $6.72) † $6.95 Net asset value, offering price and redemption price per class R share ($21,210,374 divided by 3,104,168 shares) $6.83 Net asset value, offering price and redemption price per class R5 share ($5,067,000 divided by 726,549 shares) $6.97 Net asset value, offering price and redemption price per class R6 share ($71,266,265 divided by 10,180,147 shares) $7.00 Net asset value, offering price and redemption price per class Y share ($585,526,326 divided by 83,685,371 shares) $7.00 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 54 Income Fund Statement of operations Six months ended 4/30/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $432,206 from investments in affiliated issuers) (Note 5) $39,720,859 Total investment income EXPENSES Compensation of Manager (Note 2) 3,378,172 Investor servicing fees (Note 2) 1,422,862 Custodian fees (Note 2) 88,087 Trustee compensation and expenses (Note 2) 50,752 Distribution fees (Note 2) 2,115,356 Administrative services (Note 2) 31,572 Other 337,707 Total expenses Expense reduction (Note 2) (2,164) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (31,562,445) Net realized gain on swap contracts (Note 1) 34,011,344 Net realized loss on futures contracts (Note 1) (22,202,052) Net realized loss on written options (Notes 1 and 3) (8,676,009) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 23,234,436 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Income Fund 55 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/17* Year ended 10/31/16 Operations Net investment income $32,298,515 $74,333,163 Net realized loss on investments (28,429,162) (18,581,231) Net unrealized appreciation (depreciation) of investments 23,234,436 (7,275,351) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,134,896) (28,623,921) Class B (323,371) (631,520) Class C (2,265,946) (4,581,717) Class M (1,438,118) (2,712,807) Class R (372,546) (809,709) Class R5 (96,747) (161,676) Class R6 (1,363,474) (3,805,161) Class Y (10,944,146) (22,926,353) Decrease from capital share transactions (Note 4) (255,394,682) (473,197,169) Total decrease in net assets NET ASSETS Beginning of period 1,891,320,380 2,380,293,832 End of period (including undistributed net investment income of $24,527,624 and $22,168,353, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 56 Income Fund This page left blank intentionally. Income Fund 57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class A­ April 30, 2017 ** $6.89­ .13­ (.01) .12­ (.12) $6.89­ * $696,684­ .44 * 1.87 * 571 *e October 31, 2016­ 6.94­ .24­ (.08) .16­ (.21) 6.89­ 2.33­ 829,643­ .87­ d 3.45­ d 981­ e October 31, 2015­ 7.26­ .18­ (.28) (.22) 6.94­ 1,087,633­ .85­ 2.52­ 793­ e October 31, 2014­ 7.20­ .27­ .12­ .39­ (.33) 7.26­ 5.57­ 1,004,198­ .85­ 3.67­ 505­ e October 31, 2013­ 7.27­ .29­ (.12) .17­ (.24) 7.20­ 2.31­ 783,735­ .87­ 4.03­ 267­ f October 31, 2012­ 6.84­ .21­ .43­ .64­ (.21) 7.27­ 9.59­ 878,866­ .86­ 3.02­ 204­ f Class B­ April 30, 2017 ** $6.82­ .10­ —­ g .10­ (.10) $6.82­ * $21,578­ .81 * 1.51 * 571 *e October 31, 2016­ 6.87­ .18­ (.07) .11­ (.16) 6.82­ 1.59­ 24,859­ 1.62­ d 2.70­ d 981­ e October 31, 2015­ 7.19­ .13­ (.28) (.17) 6.87­ 30,089­ 1.60­ 1.77­ 793­ e October 31, 2014­ 7.13­ .21­ .13­ .34­ (.28) 7.19­ 4.79­ 32,142­ 1.60­ 2.94­ 505­ e October 31, 2013­ 7.20­ .23­ (.12) .11­ (.18) 7.13­ 1.58­ 34,514­ 1.62­ 3.28­ 267­ f October 31, 2012­ 6.78­ .16­ .42­ .58­ (.16) 7.20­ 8.75­ 41,215­ 1.61­ 2.27­ 204­ f Class C­ April 30, 2017 ** $6.84­ .10­ —­ g .10­ (.10) $6.84­ * $148,910­ .81 * 1.51 * 571 *e October 31, 2016­ 6.88­ .18­ (.06) .12­ (.16) 6.84­ 1.74­ 180,492­ 1.62­ d 2.70­ d 981­ e October 31, 2015­ 7.21­ .13­ (.29) (.17) 6.88­ 221,882­ 1.60­ 1.76­ 793­ e October 31, 2014­ 7.15­ .21­ .13­ .34­ (.28) 7.21­ 4.84­ 181,142­ 1.60­ 2.96­ 505­ e October 31, 2013­ 7.22­ .24­ (.13) .11­ (.18) 7.15­ 1.58­ 133,269­ 1.62­ 3.28­ 267­ f October 31, 2012­ 6.80­ .16­ .42­ .58­ (.16) 7.22­ 8.72­ 166,407­ 1.61­ 2.27­ 204­ f Class M­ April 30, 2017 ** $6.72­ .12­ (.01) .11­ (.11) $6.72­ * $82,849­ .56 * 1.76 * 571 *e October 31, 2016­ 6.77­ .21­ (.06) .15­ (.20) 6.72­ 2.21­ 88,869­ 1.12­ d 3.20­ d 981­ e October 31, 2015­ 7.10­ .16­ (.28) (.21) 6.77­ 103,524­ 1.10­ 2.26­ 793­ e October 31, 2014­ 7.05­ .24­ .13­ .37­ (.32) 7.10­ 5.31­ 121,065­ 1.10­ 3.43­ 505­ e October 31, 2013­ 7.12­ .27­ (.12) .15­ (.22) 7.05­ 2.15­ 128,376­ 1.12­ 3.79­ 267­ f October 31, 2012­ 6.71­ .19­ .42­ .61­ (.20) 7.12­ 9.27­ 151,113­ 1.11­ 2.77­ 204­ f Class R­ April 30, 2017 ** $6.84­ .12­ (.02) .10­ (.11) $6.83­ * $21,210­ .56 * 1.76 * 571 *e October 31, 2016­ 6.88­ .22­ (.07) .15­ (.19) 6.84­ 2.29­ 25,266­ 1.12­ d 3.21­ d 981­ e October 31, 2015­ 7.21­ .16­ (.28) (.21) 6.88­ 29,237­ 1.10­ 2.25­ 793­ e October 31, 2014­ 7.16­ .25­ .12­ .37­ (.32) 7.21­ 5.27­ 21,255­ 1.10­ 3.42­ 505­ e October 31, 2013­ 7.23­ .27­ (.12) .15­ (.22) 7.16­ 2.11­ 8,040­ 1.12­ 3.79­ 267­ f October 31, 2012­ 6.81­ .19­ .43­ .62­ (.20) 7.23­ 9.26­ 5,265­ 1.11­ 2.77­ 204­ f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 58 Income Fund Income Fund 59 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Net realized of net investment Net asset value, and unrealized Total from From Total return Net assets, Ratio of expenses income (loss) beginning Net investment gain (loss) investment net investment Total Net asset value, at net asset value end of period to average to average Portfolio Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions end of period­ (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Class R5­ April 30, 2017 ** $6.97­ .14­ (.01) .13­ (.13) $6.97­ * $5,067­ .29 * 2.03 * 571 *e October 31, 2016­ 7.02­ .26­ (.08) .18­ (.23) 6.97­ 2.66­ 5,069­ .57­ d 3.76­ d 981­ e October 31, 2015­ 7.35­ .20­ (.28) (.25) 7.02­ 4,463­ .56­ 2.77­ 793­ e October 31, 2014­ 7.29­ .27­ .15­ .42­ (.36) 7.35­ 5.83­ 2,683­ .58­ 3.71­ 505­ e October 31, 2013­ 7.35­ .32­ (.12) .20­ (.26) 7.29­ 2.75­ 11­ .58­ 4.33­ 267­ f October 31, 2012 † 7.11­ .08­ .23­ .31­ (.07) 7.35­ * 10­ .19 * 1.12 * 204­ f Class R6­ April 30, 2017 ** $7.00­ .14­ (.01) .13­ (.13) $7.00­ * $71,266­ .25 * 2.06 * 571 *e October 31, 2016­ 7.04­ .27­ (.08) .19­ (.23) 7.00­ 2.80­ 76,616­ .50­ d 3.82­ d 981­ e October 31, 2015­ 7.36­ .20­ (.27) (.25) 7.04­ 123,635­ .49­ 2.82­ 793­ e October 31, 2014­ 7.29­ .29­ .14­ .43­ (.36) 7.36­ 5.98­ 48,755­ .51­ 3.97­ 505­ e October 31, 2013­ 7.36­ .31­ (.12) .19­ (.26) 7.29­ 2.62­ 6,188­ .51­ 4.25­ 267­ f October 31, 2012 † 7.11­ .08­ .24­ .32­ (.07) 7.36­ * 10­ .17 * 1.14 * 204­ f Class Y April 30, 2017 ** $6.99­ .14­ —­ g .14­ (.13) $7.00­ * $585,526­ .31 * 1.99 * 571 *e October 31, 2016­ 7.03­ .26­ (.08) .18­ (.22) 6.99­ 2.68­ 660,506­ .62­ d 3.71­ d 981­ e October 31, 2015­ 7.36­ .20­ (.29) (.24) 7.03­ 779,830­ .60­ 2.76­ 793­ e October 31, 2014­ 7.29­ .29­ .13­ .42­ (.35) 7.36­ 5.90­ 461,835­ .60­ 3.93­ 505­ e October 31, 2013­ 7.36­ .31­ (.13) .18­ (.25) 7.29­ 2.52­ 133,717­ .62­ 4.30­ 267­ f October 31, 2012­ 6.91­ .23­ .45­ .68­ (.23) 7.36­ 10.00­ 193,550­ .61­ 3.26­ 204­ f * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waivers, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 730% October 31, 2012 679 g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 60 Income Fund Income Fund 61 Notes to financial statements 4/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2016 through April 30, 2017. Putnam Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. Effective April 1, 2017, purchases of classB shares are closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR5, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses 62 Income Fund unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain Income Fund 63 other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at 64 Income Fund the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the Income Fund 65 underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a 66 Income Fund specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,840,729 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $4,693,303 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2016, the fund had a capital loss carryover of $99,833,962 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $36,522,463 $— $36,522,463 * 63,311,499 N/A 63,311,499 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $3,122,644,928, resulting in gross unrealized appreciation and depreciation of $36,165,226 and $78,818,704, respectively, or net unrealized depreciation of $42,653,478. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined Income Fund 67 in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.196% of the fund’s average net assets. Putnam Management has contractually agreed, through February 28, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. 68 Income Fund During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $642,621 ClassR5 3,040 ClassB 19,528 ClassR6 17,968 ClassC 138,641 ClassY 510,159 ClassM 71,763 Total ClassR 19,142 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $2,164 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,255, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $932,462 ClassB 1.00% 1.00% 113,440 ClassC 1.00% 1.00% 805,422 ClassM 1.00% 0.50% 208,438 ClassR 1.00% 0.50% 55,594 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $28,234 and $526 from the sale of classA and classM shares, respectively, and received $3,254 and $751 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $32 on classA redemptions. Income Fund 69 Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $13,496,845,084 $13,981,431,393 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $2,647,684,600 $6,716,193 $1,000,000,000 $5,117,188 Options opened 18,083,861,475 54,627,379 1,416,000,000 6,719,063 Options exercised (1,001,825,400) (4,020,437) — — Options expired (7,760,611,150) (17,393,509) — — Options closed (8,237,427,950) (21,912,739) (1,548,000,000) (8,264,063) Written options outstanding at the end of the reporting period $3,731,681,575 $18,016,887 $868,000,000 $3,572,188 Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassA Shares Amount Shares Amount Shares sold 6,085,310 $41,592,096 17,420,831 $119,476,416 Shares issued in connection with reinvestment of distributions 1,691,961 11,516,969 3,638,187 24,927,008 7,777,271 53,109,065 21,059,018 144,403,424 Shares repurchased (27,061,541) (184,624,661) (57,474,861) (394,878,288) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassB Shares Amount Shares Amount Shares sold 107,652 $727,647 473,905 $3,215,137 Shares issued in connection with reinvestment of distributions 41,096 276,963 80,018 543,022 148,748 1,004,610 553,923 3,758,159 Shares repurchased (628,437) (4,242,717) (1,291,032) (8,770,404) Net decrease 70 Income Fund SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassC Shares Amount Shares Amount Shares sold 1,063,161 $7,196,784 4,430,148 $30,109,030 Shares issued in connection with reinvestment of distributions 271,934 1,836,616 530,664 3,609,062 1,335,095 9,033,400 4,960,812 33,718,092 Shares repurchased (5,949,885) (40,256,441) (10,799,205) (73,554,564) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassM Shares Amount Shares Amount Shares sold 97,346 $650,559 482,758 $3,218,271 Shares issued in connection with reinvestment of distributions 30,879 204,858 75,824 506,747 128,225 855,417 558,582 3,725,018 Shares repurchased (1,013,452) (6,769,757) (2,618,370) (17,563,768) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR Shares Amount Shares Amount Shares sold 360,714 $2,438,407 1,215,839 $8,277,029 Shares issued in connection with reinvestment of distributions 46,116 311,399 101,647 691,080 406,830 2,749,806 1,317,486 8,968,109 Shares repurchased (998,507) (6,737,605) (1,868,141) (12,738,129) Net decrease SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR5 Shares Amount Shares Amount Shares sold 60,766 $419,912 201,050 $1,396,092 Shares issued in connection with reinvestment of distributions 14,044 96,747 23,308 161,676 74,810 516,659 224,358 1,557,768 Shares repurchased (75,017) (519,033) (133,296) (926,116) Net increase (decrease) SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassR6 Shares Amount Shares Amount Shares sold 1,397,360 $9,662,901 6,606,750 $45,915,509 Shares issued in connection with reinvestment of distributions 197,165 1,363,474 547,491 3,805,161 1,594,525 11,026,375 7,154,241 49,720,670 Shares repurchased (2,362,321) (16,396,149) (13,772,333) (96,559,360) Net decrease Income Fund 71 SIX MONTHS ENDED 4/30/17 YEAR ENDED 10/31/16 ClassY Shares Amount Shares Amount Shares sold 19,355,714 $134,103,530 39,476,008 $274,933,198 Shares issued in connection with reinvestment of distributions 1,322,815 9,139,785 2,737,526 19,027,590 20,678,529 143,243,315 42,213,534 293,960,788 Shares repurchased (31,434,443) (217,386,966) (58,632,097) (408,018,568) Net decrease At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,684 0.23% $11,737 Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of the Investment end of the Name of affiliate reporting period Purchase cost Sale proceeds income reporting period Putnam Short Term Investment Fund * $185,198,930 $423,516,095 $468,163,391 $432,206 $140,551,634 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $352,600,000 Purchased swap option contracts (contract amount) $3,413,000,000 Written TBA commitment option contracts (contract amount) (Note 3) $660,600,000 Written swap option contracts (contract amount) (Note 3) $3,714,000,000 Futures contracts (number of contracts) 1,000 Centrally cleared interest rate swap contracts (notional) $2,590,600,000 OTC total return swap contracts (notional) $337,700,000 OTC credit default contracts (notional) $168,000,000 Centrally cleared credit default contracts (notional) $31,700,000 72 Income Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Payables, Net assets — Unrealized Credit contracts Receivables $8,458,386 depreciation $18,421,178 * Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 28,049,607 * depreciation 28,361,207 * Total * Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(86,245) $(86,245) Interest rate contracts (11,724,588) (22,202,052) 34,097,589 $170,949 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $1,154,094 $1,154,094 Interest rate contracts 1,189,488 11,179,447 (4,882,508) $7,486,427 Total Income Fund 73 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $ 706,987 $— $— $— $— $— $— $ 706,987 OTC Total return swap contracts *# 102 216,804 — 17,635 35,740 54,735 — 41,617 — 366,633 OTC Credit default contracts *# — 3,576,226 2,725,586 — 2,156,574 — 8,458,386 Centrally cleared credit default contracts § — Futures contracts § — 436,312 436,312 Forward premium swap option contracts # 827,603 78,810 — — — 52,763 1,435,350 — — 2,394,526 Purchased swap options **# 878,267 2,435,550 — 6,074,404 — 467,519 4,586,138 — — 14,441,878 Purchased options **# — 3,109,768 — — 3,109,768 Total Assets Liabilities: Centrally cleared interest rate — — 782,023 — 782,023 swap contracts § OTC Total return swap contracts *# 1,574 228,773 — — 55,928 66,934 6,958 42,784 — 402,951 OTC Credit default contracts *# 268,659 — — — 5,427,644 2,947,544 — 3,858,648 — 12,502,495 Centrally cleared credit default contracts § — — 46,855 — 46,855 Futures contracts § — Forward premium swap option contracts # 721,110 189,010 — — 82,574 45,016 1,186,154 — — 2,223,864 Written swap options # 976,223 2,509,017 — 4,052,942 — 457,501 5,642,106 — — 13,637,789 Written options # — 2,805,724 — — 2,805,724 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $(195,636) $— $1,930,000 $(1,853,030) $(216,392) $(509,686) $(1,703,241) $— Net amount $(261,594) $— $(121,891) $109,097 $(101,150) $— $— $— $436,312 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 74 Income Fund Income Fund 75 Note 9: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (final rules) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management have evaluated the amendments and their impact, if any, on the funds financial statements. 76 Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: June 27, 2017
